Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of July 12, 2005

 

between

 

GREAT PLAINS ETHANOL, LLC

as Borrower

 

and

 

AGCOUNTRY FARM CREDIT SERVICES, FLCA

as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

 

 

 

 

Section 1.01

Definitions

 

Section 1.02

Accounting Terms and Determination

 

Section 1.03

Terms Generally

 

 

 

 

ARTICLE II. AMOUNTS AND TERMS OF THE LOANS

 

 

 

 

Section 2.01

General Description of the Loans

 

Section 2.02

Term Loan Conversion

 

Section 2.03

Revolving Commitment

 

Section 2.04

Procedure for Revolving Borrowings

 

Section 2.05

Interest Rates

 

Section 2.06

2005 Term Loan

 

Section 2.07

Repayment of Loans

 

Section 2.08

Evidence of Indebtedness

 

Section 2.09

Prepayments

 

Section 2.10 [a05-12636_1ex10d1.htm#Section2_10InterestOnLoans__155308]

Interest on Loans [a05-12636_1ex10d1.htm#Section2_10InterestOnLoans__155308]

 

Section 2.11 [a05-12636_1ex10d1.htm#Section2_11_191037]

Fees [a05-12636_1ex10d1.htm#Section2_11_191037]

 

Section 2.12 [a05-12636_1ex10d1.htm#Section2_12_191115]

Computation of Interest and Fees [a05-12636_1ex10d1.htm#Section2_12_191115]

 

Section 2.13 [a05-12636_1ex10d1.htm#Section2_13_191120]

Increased Costs [a05-12636_1ex10d1.htm#Section2_13_191120]

 

Section 2.14 [a05-12636_1ex10d1.htm#Section2_14_191128]

Taxes [a05-12636_1ex10d1.htm#Section2_14_191128]

 

Section 2.15 [a05-12636_1ex10d1.htm#Section2_15_191211]

Payments Generally [a05-12636_1ex10d1.htm#Section2_15_191211]

 

 

 

 

ARTICLE III CONDITIONS PRECEDENT TO LOANS
[a05-12636_1ex10d1.htm#ArticleIii_ConditionsPrecedentToL_191224]

 

 

 

 

Section 3.01 [a05-12636_1ex10d1.htm#Section3_01_191229]

Conditions To Effectiveness [a05-12636_1ex10d1.htm#Section3_01_191229]

 

Section 3.02 [a05-12636_1ex10d1.htm#Section3_02_191354]

Each Loan [a05-12636_1ex10d1.htm#Section3_02_191354]

 

Section 3.03 [a05-12636_1ex10d1.htm#Section3_03_192128]

Delivery of Documents [a05-12636_1ex10d1.htm#Section3_03_192128]

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES
[a05-12636_1ex10d1.htm#ArticleIv_RepresentationsAndWarra_192134]

 

 

 

 

Section 4.01 [a05-12636_1ex10d1.htm#Section4_01_192143]

Existence; Power [a05-12636_1ex10d1.htm#Section4_01_192143]

 

Section 4.02 [a05-12636_1ex10d1.htm#Section4_02_192150]

Organizational Power; Authorization [a05-12636_1ex10d1.htm#Section4_02_192150]

 

Section 4.03 [a05-12636_1ex10d1.htm#Section4_03_192159]

Governmental Approvals; No Conflicts [a05-12636_1ex10d1.htm#Section4_03_192159]

 

Section 4.04 [a05-12636_1ex10d1.htm#Section4_04_192204]

Financial Statements [a05-12636_1ex10d1.htm#Section4_04_192204]

 

Section 4.05 [a05-12636_1ex10d1.htm#Section4_05_192209]

Litigation and Environmental Matters [a05-12636_1ex10d1.htm#Section4_05_192209]

 

Section 4.06 [a05-12636_1ex10d1.htm#Section4_06_192254]

Compliance with Laws and Agreements [a05-12636_1ex10d1.htm#Section4_06_192254]

 

Section 4.07 [a05-12636_1ex10d1.htm#Section4_07_192259]

Investment Company Act, Etc. [a05-12636_1ex10d1.htm#Section4_07_192259]

 

Section 4.08 [a05-12636_1ex10d1.htm#Section4_08_192303]

Taxes [a05-12636_1ex10d1.htm#Section4_08_192303]

 

Section 4.09 [a05-12636_1ex10d1.htm#Section4_09_192311]

Margin Regulations [a05-12636_1ex10d1.htm#Section4_09_192311]

 

Section 4.10 [a05-12636_1ex10d1.htm#Section4_10_192316]

ERISA [a05-12636_1ex10d1.htm#Section4_10_192316]

 

Section 4.11 [a05-12636_1ex10d1.htm#Section4_11_203004]

Ownership of Property [a05-12636_1ex10d1.htm#Section4_11_203004]

 

Section 4.12 [a05-12636_1ex10d1.htm#Section4_12_192342]

Disclosure [a05-12636_1ex10d1.htm#Section4_12_192342]

 

Section 4.13 [a05-12636_1ex10d1.htm#Section4_13_192349]

Labor Relations [a05-12636_1ex10d1.htm#Section4_13_192349]

 

Section 4.14 [a05-12636_1ex10d1.htm#Section4_14_192355]

Subsidiaries [a05-12636_1ex10d1.htm#Section4_14_192355]

 

 

--------------------------------------------------------------------------------


 

Section 4.15 [a05-12636_1ex10d1.htm#Section4_15_192400]

Projections [a05-12636_1ex10d1.htm#Section4_15_192400]

 

Section 4.16 [a05-12636_1ex10d1.htm#Section4_16_192404]

Material Contracts [a05-12636_1ex10d1.htm#Section4_16_192404]

 

Section 4.17 [a05-12636_1ex10d1.htm#Section4_17_192426]

Permits [a05-12636_1ex10d1.htm#Section4_17_192426]

 

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS
[a05-12636_1ex10d1.htm#ArticleV_AffirmativeCovenants_192432]

 

 

 

 

Section 5.01 [a05-12636_1ex10d1.htm#Section5_01_192440]

Financial Statements and Other Information
[a05-12636_1ex10d1.htm#Section5_01_192440]

 

Section 5.02 [a05-12636_1ex10d1.htm#Section5_02_192519]

Notices of Material Events [a05-12636_1ex10d1.htm#Section5_02_192519]

 

Section 5.03 [a05-12636_1ex10d1.htm#Section5_03_192613]

Existence; Conduct of Business [a05-12636_1ex10d1.htm#Section5_03_192613]

 

Section 5.04 [a05-12636_1ex10d1.htm#Section5_04_192617]

Compliance with Laws, Etc. [a05-12636_1ex10d1.htm#Section5_04_192617]

 

Section 5.05 [a05-12636_1ex10d1.htm#Section5_05_192622]

Payment of Obligations [a05-12636_1ex10d1.htm#Section5_05_192622]

 

Section 5.06 [a05-12636_1ex10d1.htm#Section5_06_192627]

Books and Records [a05-12636_1ex10d1.htm#Section5_06_192627]

 

Section 5.07 [a05-12636_1ex10d1.htm#Section5_07_192635]

Visitation, Inspection, Audit, Etc. [a05-12636_1ex10d1.htm#Section5_07_192635]

 

Section 5.08 [a05-12636_1ex10d1.htm#Section5_08_192715]

Maintenance of Properties; Insurance [a05-12636_1ex10d1.htm#Section5_08_192715]

 

Section 5.09 [a05-12636_1ex10d1.htm#Section5_09_192719]

Use of Proceeds [a05-12636_1ex10d1.htm#Section5_09_192719]

 

Section 5.10 [a05-12636_1ex10d1.htm#Section5_10_192724]

Subsidiaries [a05-12636_1ex10d1.htm#Section5_10_192724]

 

Section 5.11 [a05-12636_1ex10d1.htm#Section5_11_192728]

Assignment of Material Contracts [a05-12636_1ex10d1.htm#Section5_11_192728]

 

Section 5.12 [a05-12636_1ex10d1.htm#Section5_12_192735]

Food Security Act Compliance [a05-12636_1ex10d1.htm#Section5_12_192735]

 

 

 

 

ARTICLE VI FINANCIAL COVENANTS
[a05-12636_1ex10d1.htm#ArticleVi_FinancialCovenants_192758]

 

 

 

 

Section 6.01 [a05-12636_1ex10d1.htm#Section6_01_192806]

Fixed Charge Coverage Ratio [a05-12636_1ex10d1.htm#Section6_01_192806]

 

Section 6.02 [a05-12636_1ex10d1.htm#Section6_02_192810]

Owner’s Equity Ratio [a05-12636_1ex10d1.htm#Section6_02_192810]

 

Section 6.03 [a05-12636_1ex10d1.htm#Section6_03_192814]

Capital Expenditures [a05-12636_1ex10d1.htm#Section6_03_192814]

 

Section 6.04 [a05-12636_1ex10d1.htm#Section6_04_192820]

Current Ratio [a05-12636_1ex10d1.htm#Section6_04_192820]

 

Section 6.05 [a05-12636_1ex10d1.htm#Section6_05_192837]

Working Capital [a05-12636_1ex10d1.htm#Section6_05_192837]

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS
[a05-12636_1ex10d1.htm#ArticleVii_NegativeCovenants_192854]

 

 

 

 

Section 7.01 [a05-12636_1ex10d1.htm#Section7_01_192901]

Indebtedness [a05-12636_1ex10d1.htm#Section7_01_192901]

 

Section 7.02 [a05-12636_1ex10d1.htm#Section7_02_192917]

Negative Pledge [a05-12636_1ex10d1.htm#Section7_02_192917]

 

Section 7.03 [a05-12636_1ex10d1.htm#Section7_03_192944]

Fundamental Changes [a05-12636_1ex10d1.htm#Section7_03_192944]

 

Section 7.04 [a05-12636_1ex10d1.htm#Section7_04_192948]

Investments, Loans, Etc. [a05-12636_1ex10d1.htm#Section7_04_192948]

 

Section 7.05 [a05-12636_1ex10d1.htm#Section7_05_193006]

Restricted Payments [a05-12636_1ex10d1.htm#Section7_05_193006]

 

Section 7.06 [a05-12636_1ex10d1.htm#Section7_06_193039]

Sale of Assets [a05-12636_1ex10d1.htm#Section7_06_193039]

 

Section 7.07 [a05-12636_1ex10d1.htm#Section7_07_193043]

Transactions with Affiliates [a05-12636_1ex10d1.htm#Section7_07_193043]

 

Section 7.08 [a05-12636_1ex10d1.htm#Section7_08_193049]

Restrictive Agreements [a05-12636_1ex10d1.htm#Section7_08_193049]

 

Section 7.09 [a05-12636_1ex10d1.htm#Section7_09_193055]

Sale and Leaseback Transactions [a05-12636_1ex10d1.htm#Section7_09_193055]

 

Section 7.10 [a05-12636_1ex10d1.htm#Section7_10_193059]

Lease Obligations [a05-12636_1ex10d1.htm#Section7_10_193059]

 

Section 7.11 [a05-12636_1ex10d1.htm#Section7_11_193121]

Hedging Agreements [a05-12636_1ex10d1.htm#Section7_11_193121]

 

Section 7.12 [a05-12636_1ex10d1.htm#Section7_12_193126]

Amendment to Material Documents [a05-12636_1ex10d1.htm#Section7_12_193126]

 

Section 7.13 [a05-12636_1ex10d1.htm#Section7_13_193131]

Accounting Changes [a05-12636_1ex10d1.htm#Section7_13_193131]

 

Section 7.14 [a05-12636_1ex10d1.htm#Section7_14_193134]

Deposit and Investment Accounts [a05-12636_1ex10d1.htm#Section7_14_193134]

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT
[a05-12636_1ex10d1.htm#ArticleViii_EventsOfDefault_193140]

 

 

 

 

Section 8.01 [a05-12636_1ex10d1.htm#Section8_01_193144]

Events of Default [a05-12636_1ex10d1.htm#Section8_01_193144]

 

 

 

 

ARTICLE IX MISCELLANEOUS [a05-12636_1ex10d1.htm#ArticleIx_Miscellaneous_193226]

 

 

--------------------------------------------------------------------------------


 

Section 9.01 [a05-12636_1ex10d1.htm#Section9_01_193234]

Notices [a05-12636_1ex10d1.htm#Section9_01_193234]

 

Section 9.02 [a05-12636_1ex10d1.htm#Section9_02_193409]

Waiver; Amendments [a05-12636_1ex10d1.htm#Section9_02_193409]

 

Section 9.03 [a05-12636_1ex10d1.htm#Section9_03_193438]

Expenses; Indemnification [a05-12636_1ex10d1.htm#Section9_03_193438]

 

Section 9.04 [a05-12636_1ex10d1.htm#Section9_04_193525]

Successors and Assigns [a05-12636_1ex10d1.htm#Section9_04_193525]

 

Section 9.05 [a05-12636_1ex10d1.htm#Section9_05_193551]

Governing Law; Jurisdiction; Consent to Service of Process
[a05-12636_1ex10d1.htm#Section9_05_193551]

 

Section 9.06 [a05-12636_1ex10d1.htm#Section9_06_193613]

WAIVER OF JURY TRIAL [a05-12636_1ex10d1.htm#Section9_06_193613]

 

Section 9.07 [a05-12636_1ex10d1.htm#Section9_07_193620]

Right of Setoff [a05-12636_1ex10d1.htm#Section9_07_193620]

 

Section 9.08 [a05-12636_1ex10d1.htm#Section9_08_193649]

Counterparts; Integration [a05-12636_1ex10d1.htm#Section9_08_193649]

 

Section 9.09 [a05-12636_1ex10d1.htm#Section9_09_193647]

Survival [a05-12636_1ex10d1.htm#Section9_09_193647]

 

Section 9.10 [a05-12636_1ex10d1.htm#Section9_10_193655]

Severability [a05-12636_1ex10d1.htm#Section9_10_193655]

 

Section 9.11 [a05-12636_1ex10d1.htm#Section9_11_193707]

Confidentiality [a05-12636_1ex10d1.htm#Section9_11_193707]

 

Section 9.12 [a05-12636_1ex10d1.htm#Section9_12_193820]

Interest Rate Limitation [a05-12636_1ex10d1.htm#Section9_12_193820]

 

Section 9.13 [a05-12636_1ex10d1.htm#Section9_13_193824]

Termination [a05-12636_1ex10d1.htm#Section9_13_193824]

 

Section 9.14 [a05-12636_1ex10d1.htm#Section9_14_193827]

Other Agreements [a05-12636_1ex10d1.htm#Section9_14_193827]

 

 

Exhibits

 

 

 

 

 

Exhibit A [a05-12636_1ex10d1.htm#ExhibitA_195021]

- [a05-12636_1ex10d1.htm#ExhibitA_195021]

Original Form of Construction Loan Note [a05-12636_1ex10d1.htm#ExhibitA_195021]

Exhibit B [a05-12636_1ex10d1.htm#ExhibitB_201357]

- [a05-12636_1ex10d1.htm#ExhibitB_201357]

Form of Amended and Restated Revolving Credit Note
[a05-12636_1ex10d1.htm#ExhibitB_201357]

Exhibit C [a05-12636_1ex10d1.htm#ExhibitC_201400]

- [a05-12636_1ex10d1.htm#ExhibitC_201400]

Form of 2005 Term Note [a05-12636_1ex10d1.htm#ExhibitC_201400]

Exhibit 2.04 [a05-12636_1ex10d1.htm#Exhibit2_04_201405]

- [a05-12636_1ex10d1.htm#Exhibit2_04_201405]

Form of Revolving Draw Request [a05-12636_1ex10d1.htm#Exhibit2_04_201405]

Exhibit 2.05(c) [a05-12636_1ex10d1.htm#Exhibit2_05c_201408]

- [a05-12636_1ex10d1.htm#Exhibit2_05c_201408]

Form of Interest Election [a05-12636_1ex10d1.htm#Exhibit2_05c_201408]

Exhibit 2.06(c) [a05-12636_1ex10d1.htm#Exhibit2_06c_201413]

- [a05-12636_1ex10d1.htm#Exhibit2_06c_201413]

Form of 2005 Term Loan Draw Request [a05-12636_1ex10d1.htm#Exhibit2_06c_201413]

Exhibit 3.01(b)(vii) [a05-12636_1ex10d1.htm#Exhibit3_01bvii_201420]

- [a05-12636_1ex10d1.htm#Exhibit3_01bvii_201420]

Form of Secretary’s Certificate [a05-12636_1ex10d1.htm#Exhibit3_01bvii_201420]

Exhibit 3.01(b)(viii) [a05-12636_1ex10d1.htm#Exhibit3_01bviii_201426]

- [a05-12636_1ex10d1.htm#Exhibit3_01bviii_201426]

Form of Officer’s Certificate [a05-12636_1ex10d1.htm#Exhibit3_01bviii_201426]

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into effective as of July 12, 2005, by and between GREAT PLAINS ETHANOL,
LLC, a South Dakota limited liability company (“Borrower”) and AGCOUNTRY FARM
CREDIT SERVICES, FLCA (“Lender”).

 

RECITALS:

 

A.                                   On June 19, 2002, Borrower and Lender
entered into a Credit Agreement which provided for a $32,500,000 multiple
advance loan facility in favor of Borrower for the purposes of acquiring,
constructing, equipping and furnishing of an ethanol production facility to be
located near Chancellor, Turner County, South Dakota (the “Project”).

 

B.                                     On October 1, 2003, Borrower completed
constructing, equipping and furnishing the Project.

 

C.                                     On September 1, 2004, Borrower and Lender
entered into the First Amendment to the Credit Agreement which, among other
things, contained Lender’s consent to certain additional Indebtedness, and added
a new Section 6.05 to the Credit Agreement.

 

D.                                    Borrower has requested that Lender amend
and restate its credit arrangement to, among other things: (1) increase the
Revolving Loan to $8,000,000, (2) establish a new $5,000,000 loan to finance
certain Capital Expenditures, (3) suspend Free Cash Flow payments to Lender,
(4) modify Borrower’s ability to make a Restricted Payment under certain terms
and conditions, (5) increase Borrower’s allowance for annual Capital
Expenditures, (6) approve Borrower’s Capital Expenditures for 2005 in the amount
of $6,000,000, and (7) modify certain financial covenants of Borrower.

 

E.                                      Subject to the terms and conditions of
this Agreement, Lender is willing to amend and restate the Credit Agreement and
provide certain additional financing and accommodations to Borrower.

 

AGREEMENT:

 

In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.01                            Definitions.  In addition to the other
terms defined herein, the following terms used herein shall have the meanings
herein specified (to be equally applicable to both the singular and plural forms
of the terms defined):

 

“2005 Closing Date” shall mean the date on which the conditions precedent set
forth in Section 3.01(b) have been satisfied or waived in accordance with
Section 9.02.

 

1

--------------------------------------------------------------------------------


 

“2005 Closing Fee” shall have the meaning set forth in Section 2.11(e).

 

“2005 Term Loan” shall have the meaning set forth in Section 2.06.

 

“2005 Term Loan Commitment” shall mean the obligation of Lender to make the 2005
Term Loan to Borrower in accordance with the terms of Section 2.06.

 

“2005 Term Loan Commitment Termination Date” shall mean the earliest of
(i) December 31, 2005, (ii) the date on which the 2005 Term Loan Commitment is
fully drawn, and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

 

“2005 Term Loan Draw Request” shall have the meaning set forth in Section 2.06.

 

“2005 Term Loan Funding Period” shall mean the period from the 2005 Closing Date
to the 2005 Term Loan Commitment Termination Date.

 

“2005 Term Loan Note” shall mean the note made by Borrower payable to the order
of Lender in substantially the form of Exhibit C.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.

 

“Amended and Restated Revolving Credit Note” shall mean the note made by
Borrower payable to the order of Lender in substantially the form of Exhibit B.

 

“Base Rate” shall mean the per annum adjustable rate of interest, as of the
applicable Determination Date, charged by AgriBank FCB (or its successors or any
other similar funding source regularly used by Lender from time to time in
Lender’s sole discretion) to Lender for obligations of the same maturity related
to the Interest Election for the Term Loan selected by Borrower pursuant to
Section 2.05(b).

 

“Board” shall mean the Board of Governors of the Federal Reserve System, or its
successor.

 

“Borrower” shall mean Great Plains Ethanol, LLC, a South Dakota limited
liability company, and any successor thereof.

 

“Borrowing” shall mean an advance of funds by Lender to Borrower pursuant to
Lender’s Commitments hereunder.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which farm credit system banks or commercial banks in Fargo, North Dakota are
authorized or required by law to close.

 

“Capital Expenditures” shall mean for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of
Borrower and its Subsidiaries

 

2

--------------------------------------------------------------------------------


 

that are (or would be) set forth on a combined statement of cash flows of
Borrower for such period prepared in accordance with GAAP and (b) Capital Lease
Obligations incurred by Borrower and its Subsidiaries during such period.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Cash Taxes” shall mean the sum of Taxes paid by Borrower and its Subsidiaries
during the related Period.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) the acquisition of Control of Borrower by any Person who does not
Control Borrower on the Closing Date, (b) any sale, lease, exchange or other
transfer (in a single transaction or a series of related transactions) of all or
substantially all of the assets of Borrower to any Person or “group” (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder in effect on the date hereof), (c) occupation
of a majority of the seats (other than vacant seats) on the board of managers of
Borrower by Persons who were neither (i) nominated by the immediately previous
board of managers or (ii) appointed by managers so nominated, or (d) any change
in the managing member of Borrower or the rights, duties or obligations of such
managing member as presently set forth in Borrower’s operating agreement.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by Lender with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

“Charges” shall have the meaning set forth in Section 9.12.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or the Term
Loans.

 

“Closing Date” shall mean June 19, 2002.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean all tangible and intangible property, real and personal,
of Borrower that is the subject of a Lien granted pursuant to a Loan Document to
Lender for the benefit of Lender to secure the whole or any part of the
Obligations or any Guarantee thereof, and shall include, without limitation, all
casualty insurance proceeds and condemnation awards with respect to any of the
foregoing.

 

3

--------------------------------------------------------------------------------


 

“Collateral Assignments” shall mean each collateral assignment by Borrower (and
such other parties as Lender may require) to Lender, along with consents to such
assignments as shall be deemed appropriate by Lender, from time to time, of the
Material Contracts.

 

“Commitment” shall mean the Revolving Commitment or the 2005 Term Loan
Commitment, or any combination thereof as the context shall permit or require.

 

“Construction Loans” shall mean the loans made by Lender to Borrower which have
been converted to the Term Loan as described in Section 2.02.

 

“Construction Note” and “Construction Loan Note” shall each mean the Term Note.

 

“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of securities having ordinary voting power for the election of directors
(or persons performing similar functions) of a Person or (ii) direct or cause
the direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.

 

“Control Agreements” shall mean the agreements as may be requested by Lender to
perfect Lender’s security interest in the Deposit Accounts and Investment
Accounts, in form and substance satisfactory to Lender, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time, or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.10(b).

 

“Deposit Accounts” shall mean all demand, time, savings, passbook or similar
depository accounts of Borrower with financial institutions, including but not
limited to the Equity Deposit Account and Borrower’s operating, payroll and
other deposit accounts.

 

“Determination Date” shall mean, (a) with respect to Loans subject to the
Variable Rate or the Term Variable Rate, the date three (3) Business Days prior
to the Closing Date with respect to the Interest Period immediately following
the Closing Date, and the first Business Day of each subsequent month
thereafter, and (b) with respect to all other Loans, the date three (3) Business
Days prior to the first day of the related Interest Period.

 

“Dollars” or “$” shall mean dollars denominated in the currency of the United
States of America.

 

“Draw Request” shall mean a Revolving Draw Request or a 2005 Term Loan Draw
Request.

 

“EBITDA” shall mean, for Borrower and its Subsidiaries for any period determined
on a consolidated basis in accordance with GAAP, an amount equal to (a) Net
Income for such period plus (b) to the extent deducted in determining Net Income
for such period, the sum of (i) Interest

 

4

--------------------------------------------------------------------------------


 

Expense, (ii) income tax expense, (iii) depreciation and amortization and
(iv) all other non-cash charges, in each case for such period.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, related attorneys’ fees,
natural resource damages, penalties or indemnities), of Borrower or any
Subsidiary directly or indirectly resulting from or based upon (a) any actual or
alleged violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) any actual or alleged exposure to any Hazardous Materials, (d) the Release
or threatened Release of any Hazardous Materials, or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equipment” shall mean all equipment, machinery, apparatus, fittings, fixtures
and other tangible personal property of every kind and description used in the
business operations of Borrower or owned by Borrower or in which Borrower has an
interest, and all parts, accessories, and special tools and all increases and
accessions thereto and substitutions and replacements therefor.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency”  (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or the ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by Borrower or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal

 

5

--------------------------------------------------------------------------------


 

Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” shall have the meaning provided in Article VIII.

 

“Excluded Taxes” shall mean with respect to Lender or any other recipient of any
payment to be made by or on account of any obligation of Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its Net Income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in which
its applicable lending office is located, and (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which Lender or other recipient is located.

 

“Farm Products” has the meaning given to it in the Food Security Act.

 

“Five-Year Adjustable Rate” shall have the meaning set forth in
Section 2.05(b)(iii).

 

“Fixed Base Rate” shall mean the per annum fixed rate of interest, as of the
applicable Determination Date, charged by AgriBank FCB to Lender for obligations
with a maturity of ten (10) years and subject to a prepayment penalty.

 

“Fixed Charge Coverage Ratio” shall mean, for any period of four consecutive
fiscal quarters of Borrower, the ratio of (a) EBITDA for such period to
(b) Fixed Charges for such period.

 

“Fixed Charges” shall mean, for Borrower and its Subsidiaries for any period
determined on a consolidated basis in accordance with GAAP, the sum of
(a) Interest Expense for such period, plus (b) scheduled principal payments made
on Total Debt (not including payments related to seasonal indebtedness for which
Lender has consented in writing to exclusion therefrom) for such period, plus
(c) income tax expense for such period, plus (d) Restricted Payments paid during
such period, plus (e) Non-Financed Maintenance Capital Expenditures.

 

“Fixed Rate” shall have the meaning set forth in Section 2.05(b)(v).

 

“Food Security Act” shall mean the federal Food Security Act of 1985, as amended
from time to time (7 U.S.C. 1631, et seq.).

 

“Free Cash Flow” shall mean for any period, the EBITDA less the sum of Interest
Expense, Mandatory Debt Retirement, Cash Taxes, Non-Financed Maintenance Capital
Expenditures.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.02.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising

 

6

--------------------------------------------------------------------------------


 

executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity agreements and other similar agreements or
arrangements designed to protect against fluctuations in interest rates,
currency values or commodity values, in each case to which Borrower or any
Subsidiary is a party.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.01(g), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person,

 

7

--------------------------------------------------------------------------------


 

(ix) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any common stock of such Person,
and (x) Off-Balance Sheet Liabilities. The Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Interest Election” shall have the meaning set forth in Section 2.05(b).

 

“Interest Expense” shall mean, for Borrower and its Subsidiaries for any period
determined on a consolidated basis in accordance with GAAP, the sum of (i) total
interest expense, including without limitation the interest component of any
payments in respect of Capital Lease Obligations capitalized or expensed during
such period (whether or not actually paid during such period), plus (ii) the net
amount payable (or minus the net amount receivable) under Hedging Agreements
(other than Hedging Agreements related to commodities) during such period
(whether or not actually paid or received during such period).

 

“Interest Period” shall mean:

 

(a)                                  with respect to Loans subject to the
Variable Rate or the Term Variable Rate, the initial Interest Period shall be
the period beginning on the date of the related Borrowing and continuing through
the last day of the month of such Borrowing, and all other Interest Periods
shall be the calendar month;

 

(b)                                 with respect to Loans subject to the
Three-Year Adjustable Rate, the Five-Year Adjustable Rate, or the Ten-Year
Adjustable Rate, the initial Interest Period shall be the period beginning on
the date of the related Borrowing and continuing until the date three (3), five
(5) or ten (10) years, as applicable, after the date of such Borrowing, and all
other Interest Periods shall be the period beginning on the effective date of
such interest rate pursuant to Section 2.05(c) and continuing until the date
three (3), five (5) or ten (10) years, as applicable, following such effective
date; and

 

(c)                                  with respect to Loans subject to the Fixed
Rate, the Interest Period shall be the period beginning on the date of funding
on any such Loan and continuing until the date ten (10) years following the
Closing Date;

 

provided, that no Interest Period may extend beyond the Maturity Date.

 

“Investment Accounts” shall mean all securities or investment accounts of
Borrower with brokerage firms and others, including but not limited to the
Equity Deposit Account.

 

“Investments” shall have the meaning set forth in Section 7.04.

 

“Lender” shall mean AgCountry Farm Credit Services, FLCA, and its successors and
assigns.

 

8

--------------------------------------------------------------------------------


 

“LIBOR” means the one month London interbank rate reported on the tenth day of
the month preceding the applicable Interest Period by the Wall Street Journal in
its daily listing of money rates, defined therein as “the average of interbank
offered rates for dollar deposits in the London market based on quotations at
five major banks.”  If a one month LIBOR rate is not reported on the tenth day
of a month, the one month LIBOR rate reported on the first Business Day
preceding the tenth day of the month will be used.  If this index is no longer
available, Lender will select a new index which is based on comparable
information.

 

“License Agreement” shall mean the Technology and Patent Rights Licensing
Agreement, dated as of April 5, 2005, between Borrower and Broin and
Associates, Inc., as the same may be amended, restated, supplemented or
otherwise modified from time to time

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” shall mean collectively this Agreement, the Notes, all Notices
of Borrowing, the Mortgage, the Security Agreement, the Collateral Assignments,
and any and all other instruments, agreements, documents and writings executed
in connection with any of the foregoing.

 

“Loans” shall mean the Revolving Loans and the Term Loans in the aggregate, or
any of them, as the context shall require.

 

“Management Contracts” shall mean those certain agreements and contracts which
are material to the management of Borrower’s business listed on
Schedule 4.16(a), as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities, Projections or
prospects of Borrower, (ii) the ability of Borrower to perform any of its
obligations under the Loan Documents, (iii) the rights and remedies of Lender
under any of the Loan Documents or (iv) the legality, validity or enforceability
of any of the Loan Documents.

 

“Material Contracts” shall mean the Management Contracts, Supply Contracts,
Off-Take Contracts, Transportation Contracts, Power Contracts, the License
Agreement, the Process Guarantee, and such other agreements and contracts as may
be material to operation of Borrower’s business.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans) or
obligations in respect of one or more Hedging Agreements of Borrower and its
Subsidiaries in an aggregate

 

9

--------------------------------------------------------------------------------


 

principal amount exceeding $200,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of Borrower or any
Subsidiary in respect to any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Maturity Date” shall mean the earlier of (i) October 1, 2013, or (ii) the date
on which the principal amount of all outstanding Loans have been declared or
automatically have become due and payable (whether by acceleration or
otherwise).

 

“Maximum Rate” shall have the meaning set forth in Section 9.12.

 

“Mortgage” shall mean the Amended and Restated Mortgage delivered by Borrower in
favor of Lender, as amended, restated, supplemented or otherwise modified from
time to time, whereby Borrower pledges all of its right, title and interest in
the Real Estate to Lender as collateral for the Obligations.

 

“Mortgage Properties” shall mean, collectively, the Real Estate subject to the
Mortgage.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Income” shall mean, for any period, the net income (or loss) of Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent otherwise included
therein) (i) any extraordinary gains or losses, (ii) any gains attributable to
write-ups of assets, (iii) any equity interest of Borrower or any Subsidiary in
the unremitted earnings of any Person that is not a Subsidiary, and (iv) any
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
or is merged into or consolidated with Borrower or any Subsidiary on the date
that such Person’s assets are acquired by Borrower or any Subsidiary.

 

“Net Worth” shall mean, as of any date, (i) the total assets of Borrower and its
Subsidiaries that would be reflected on Borrower’s consolidated balance sheet as
of such date prepared in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
Subsidiaries, less (ii) the sum of (a) the total liabilities of Borrower and its
Subsidiaries that would be reflected on a consolidated balance sheet of Borrower
and its Subsidiaries as of such date prepared in accordance with GAAP, (b) the
amount of any write-up in the book value of any assets resulting from a
revaluation thereof or any write-up in excess of the cost of such assets
acquired reflected on the consolidated balance sheet of Borrower and its
Subsidiaries as of such date prepared in accordance with GAAP, and (c) the net
book amount of all assets of Borrower and its Subsidiaries that would be
classified as intangible assets on a consolidated balance sheet of Borrower and
its Subsidiaries as of such date prepared in accordance with GAAP.

 

“Non-Financed Maintenance Capital Expenditures” shall mean the sum of Capital
Expenditures made by Borrower in the ordinary course of business related to
maintenance of Borrower’s property, plant and equipment and paid during the
related period, except the term shall not include Capital Expenditures for which
Borrower or any Subsidiary incurred Indebtedness in connection therewith.

 

10

--------------------------------------------------------------------------------


 

“Notes” shall mean, the Term Note, the Amended and Restated Revolving Credit
Note, and the 2005 Term Note, or any combination thereof as the context shall
permit or require.

 

“Obligations” shall mean all amounts owing by Borrower to Lender pursuant to or
in connection with this Agreement or any other Loan Document, including without
limitation, all principal, interest (including any interest accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding relating to Borrower, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding), all
reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all fees and expenses of counsel to
Lender incurred pursuant to this Agreement or any other Loan Document), whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder, together with all
renewals, extensions, modifications or refinancings thereof.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions which do not create a liability on the balance sheet
of such Person, (iii) any liability of such Person under any so-called
“synthetic” lease transaction, or (iv) any obligation arising with respect to
any other transaction which is the functional equivalent of or takes the place
of borrowing but which does not constitute a liability on the balance sheet of
such Person.

 

“Off-Take Contracts” shall mean those certain agreements and contracts which are
material to the sale or disposal of products and by-products produced by
Borrower listed on Schedule 4.16(c), as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Owner’s Equity Ratio” shall mean owner’s equity plus approved subordinated debt
divided by total assets expressed as a percent of total assets.

 

“Participant” shall have the meaning set forth in Section 9.04(c).

 

“Payment Office” shall mean the office of Lender located at 1749 38th Street
Southwest, Post Office Box 6020, Fargo, North Dakota 58108-6020 or such other
location as to which Lender shall have given written notice to Borrower.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permits” shall mean all licenses, consents, approvals authorizations and
permits of Governmental Authorities which are required of Borrower or useful for
Borrower to obtain in connection with operation of Borrower’s business,
including but not limited to any of the foregoing related to Environmental Laws,
zoning and land-use laws (including any requirement

 

11

--------------------------------------------------------------------------------


 

to obtain a special exception, if applicable), water use laws, waste disposal
laws and occupancy certificates.

 

“Permitted Encumbrances” shall mean:

 

(i)                                     Liens imposed by law for taxes not yet
due (or with respect to real estate taxes, not yet delinquent) or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are being maintained in accordance with GAAP;

 

(ii)                                  statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and other Liens imposed by law
created in the ordinary course of business for amounts not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are being maintained in accordance with GAAP;

 

(iii)                               pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(iv)                              deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(v)                                 judgment and attachment liens not giving
rise to an Event of Default or Liens created by or existing from any litigation
or legal proceeding that are currently being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP; and

 

(vi)                              easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of Borrower and its Subsidiaries
taken as a whole;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 

(i)                                     direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States of America (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States), in
each case maturing within one year from the date of acquisition thereof;

 

(ii)                                  commercial paper having the highest
rating, at the time of acquisition thereof, of S&P or Moody’s and in either case
maturing within six months from the date of acquisition thereof;

 

(iii)                               certificates of deposit, bankers’
acceptances and time deposits maturing within 180 days of the date of
acquisition thereof issued or guaranteed by or placed with, and money

 

12

--------------------------------------------------------------------------------


 

market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
state thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;

 

(iv)                              fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(i) above and entered into with a financial institution satisfying the criteria
described in clause (iii) above; and

 

(v)                                 mutual funds investing solely in any one or
more of the Permitted Investments described in clauses (i) through (iv) above.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “ employer” as defined in Section 3(5) of ERISA.

 

“Power Contracts” shall mean those certain contracts and agreements which are
material to the provision to Borrower of electricity, natural gas, water, fuel
oil, coal and other energy resources in connection with the operation of
Borrower’s plant, equipment and offices listed on Schedule 4.16(e) as the same
may be amended, restated, supplement and or otherwise modified from time to
time.

 

“Process Guarantee” shall mean the Process Guarantee provided by Broin and
Associates, Inc. in favor of Borrower dated November 20, 2001.

 

“Projections” shall mean Borrower’s forecasted (a) balance sheets; (b) profit
and loss statements; and (c) cash flow statements; all prepared on a combined
basis and otherwise consistent with the historical financial statements of
Borrower, together with appropriate supporting details and a statement of
underlying assumptions which are believed by Borrower to be reasonable and fair
in light of the current condition and past performance of Borrower and to
reflect a reasonable estimate of the projected balance sheets, results of
operations, cash flows and other information presented therein for five
(5) years following the Closing Date.

 

“Real Estate” shall mean all real property owned or leased by Borrower or its
Subsidiaries.

 

“Real Estate Documents” shall mean collectively, the Mortgage and all other
documents, instruments, agreements and certificates executed and delivered by
Borrower to Lender in connection with the Mortgage.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

13

--------------------------------------------------------------------------------


 

“Required Stock” shall mean the member stock or participation certificates in
Lender, in amounts as Lender may require Borrower to purchase (without using
proceeds of a Loan) from time to time under the capital plan adopted by the
board of directors of Lender (currently 2% of the amount borrowed up to $1,000)
pursuant to bylaws applicable to Lender.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of Borrower or such other representative of Borrower as may
be designated in writing by any one of the foregoing with the consent of Lender;
and, with respect to the financial covenants only, the chief financial officer
or the treasurer of Borrower.

 

“Restricted Payment” shall have the meaning set forth in Section 7.05.

 

“Revolving Borrowing” shall mean a Borrowing pursuant to Section 2.03.

 

“Revolving Commitment” shall mean the obligation of Lender to make Revolving
Loans to Borrower in accordance with the terms of Section 2.03 in an amount not
to exceed $8,000,000, as reduced from time to time pursuant to Section 2.09(c).

 

“Revolving Commitment Termination Date” shall mean the Maturity Date.

 

“Revolving Credit Availability Period” shall mean the period from October 1,
2003, to the Revolving Commitment Termination Date.

 

“Revolving Draw Request” shall have the meaning set forth in Section 2.04.

 

“Revolving Loan” shall mean a loan made by Lender to Borrower under the
Revolving Commitment.

 

“Security Agreement” shall mean that certain Amended and Restated Security
Agreement, dated as of the date hereof, executed by Borrower in favor of Lender
as amended, restated, supplemented or otherwise modified from time to time.

 

“Security Documents” shall mean, collectively, the Security Agreement, the
Collateral Assignments, the Mortgage, the other Real Estate Documents, and all
other instruments and agreements now or hereafter securing the whole or any part
of the Obligations, all UCC-1 financing statements, fixture financing
statements, stock powers, and all other documents, instruments, agreements and
certificates executed and delivered by Borrower or any other person to Lender in
connection with the foregoing.

 

“Simple Interest” shall mean interest that is computed only on the outstanding
principal balance.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association

 

14

--------------------------------------------------------------------------------


 

or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (ii) that is, as
of such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of Borrower (including subsidiaries formed after the Closing Date).

 

“Supply Contracts” shall mean those certain agreements and contracts related to
the supply of inputs material to operation of Borrower’s business listed on
Schedule 4.16(b), as the same may be amended, restated, supplemental or
otherwise modified from time to time.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Ten-Year Adjustable Rate” shall have the meaning set forth in
Section 2.05(b)(iv).

 

“Term Loan” shall have the meaning set forth in Section 2.02.

 

“Term Loans” shall mean the Term Loan and the 2005 Term Loan.

 

“Term Note” shall mean the Construction Loan Note of Borrower payable to the
order of Lender dated June 19, 2002, the original form of which is attached
hereto as Exhibit A.  If there is a discrepancy between the original form of the
Construction Loan Note and the original Construction Loan Note as executed by
Borrower, the original Construction Loan Note will control.

 

“Term Variable Rate” shall have the meaning set forth in Section 2.05(b)(i).

 

“Three-Year Adjustable Rate” shall have the meaning set forth in
Section 2.05(b)(ii).

 

“Title Company” shall mean Homestead Escrow and Exchange Company, a South Dakota
corporation, and its successors and assigns, and/or any other title or escrow
company selected by Lender from time to time.

 

“Total Debt” shall mean, as of any date of determination, all Indebtedness of
Borrower and its Subsidiaries that would be reflected on a consolidated balance
sheet of Borrower prepared in accordance with GAAP as of such date.

 

“Transportation Contracts” shall mean those certain agreements and contracts
related to the provision of transportation or shipping services which are
material to the operation of Borrower’s business listed on Schedule 4.16(d), as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of North Dakota.

 

15

--------------------------------------------------------------------------------


 

“Variable Rate” shall mean the per annum floating rate of interest equal to
LIBOR, as determined on the applicable Determination Date, plus 300 basis points
(3.00%) during the related Interest Period.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02                            Accounting Terms and Determination. 
Unless otherwise defined or specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared,
in accordance with GAAP as in effect from time to time, applied on a basis
consistent (except for such changes approved by Borrower’s independent public
accountants) with the most recent audited combined financial statement of
Borrower delivered pursuant to Section 5.01(a); provided, that if Borrower
notifies Lender that Borrower wishes to amend any covenant in Article VI to
eliminate the effect of any change in GAAP on the operation of such covenant,
then Borrower’s compliance with such covenant shall be determined on the basis
of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to Borrower and Lender.

 

Section 1.03                            Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding.” Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereof,”
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof,
(iv) all references to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles, Sections, Exhibits and Schedules to this
Agreement, and (v) all references to a specific time shall be construed to refer
to the time in the city and state of Lender’s principal office, unless otherwise
indicated.

 

ARTICLE II.

 

AMOUNTS AND TERMS OF THE LOANS

 

Section 2.01                            General Description of the Loans. 
Subject to and upon the terms and conditions herein set forth, (i) Lender hereby
establishes in favor of Borrower a term loan facility pursuant to which Lender
agrees to make a Term Loan to Borrower in accordance with Section 2.02;

 

16

--------------------------------------------------------------------------------


 

(ii) Lender agrees to establish in favor of Borrower a revolving credit facility
in accordance with Section 2.03; and (iii) Lender hereby establishes in favor of
Borrower the 2005 Term Loan facility in accordance with Section 2.06.

 

Section 2.02                            Term Loan Conversion.  On October 1,
2003, Lender converted $26,500,000 to a term loan (the “Term Loan”) pursuant to
the terms of the credit agreement between Borrower and Lender dated June 19,
2002.  Lender and Borrower acknowledge that after taking into account the
transactions contemplated herein, the total principal amount outstanding on the
Term Loan is $20,984,846.77, of which Borrower has previously determined
pursuant to Section 2.05(b) that the principal amount of $20,984,846.77 is
subject to the Term Variable Rate.  There is no availability for additional
Borrowings under the Term Loan.

 

Section 2.03                            Revolving Commitment.  Borrower and
Lender acknowledge that Borrower’s Revolving Commitment is $8,000,000.  During
the Revolving Credit Availability Period, Borrower shall be entitled to borrow,
prepay and reborrow Revolving Loans from time to time in accordance with the
terms and conditions of this Agreement; provided, that Borrower may not borrow
or reborrow should there exist a Default or Event of Default; and provided
further, that at no time shall the aggregate principal amount of Revolving Loans
outstanding exceed the amount of the Revolving Commitment.

 

Section 2.04                            Procedure for Revolving Borrowings.  
The Borrower shall give Lender written notice (or telephonic notice promptly
confirmed in writing) of each Revolving Borrowing substantially in the form of
Exhibit 2.04 attached hereto (a “Revolving Draw Request”) prior to 11:00 a.m.
one (1) Business Day prior to the requested date of each Revolving Loan.  Each
Revolving Draw Request shall be irrevocable and shall specify: (i) the aggregate
principal amount of the related Borrowing and (ii) the date of the related
Borrowing (which shall be a Business Day).  The aggregate principal amount of
each Revolving Borrowing shall be not less than $100,000 or a larger multiple of
$100,000.  No advance under the Revolving Loan will be made by Lender to the
extent the aggregate amount of all Loans outstanding exceeds 60% of Borrower’s
net book value pursuant to the most recent financial statement delivered under
Section 5.01(a) or (b).

 

Section 2.05                            Interest Rates

 

(a)                                  Revolving Loans.  Interest on the Revolving
Loans shall accrue at the Variable Rate, as determined on the applicable
Determination Date, during the related Interest Period.

 

(b)                                 Term Loan.  With respect to the Term Loan,
Borrower may elect (an “Interest Election”), from time to time, any one or more
(as limited by Section 2.05(c)) of the variable, adjustable or fixed interest
rates to be applied to amounts of not less than $1,000,000 owing on the Term
Loan, as set forth in (i) and (ii) below, and interest on such amounts shall
accrue at such rate selected by Borrower during the related Interest Period. 
Interest on the Term Loan shall accrue at the Term Variable Rate for such
portion of the Term Loan for which no Interest Election shall be in effect.

 

17

--------------------------------------------------------------------------------


 

(i)                                     the per annum floating rate of interest
equal to LIBOR, as determined on the applicable Determination Date, plus 264
basis points (2.64%) during the related Interest Period (the “Term Variable
Rate”); or

 

(ii)                                  the per annum rate of interest equal to
the Base Rate as determined on the applicable Determination Date plus 300 basis
points (3.00%) during the period commencing on the effective date of the
applicable Interest Election and continuing thereafter until the date three
(3) years following such date (the “Three-Year Adjustable Rate”), and thereafter
at the Term Variable Rate;

 

(iii)                               the per annum rate of interest equal to the
Base Rate as determined on the applicable Determination Date plus 300 basis
points (3.00%) during the period commencing on the effective date of the
applicable Interest Election and continuing thereafter until the date five
(5) years following such date (the “Five-Year Adjustable Rate”), and thereafter
at the Term Variable Rate;

 

(iv)                              the per annum rate of interest equal to the
Base Rate as determined on the applicable Determination Date plus 300 basis
points (3.00%) during the period commencing on the effective date of the
applicable Interest Election and continuing thereafter until the date ten
(10) years following such date (the “Ten-Year Adjustable Rate”), and thereafter
at the Term Variable Rate;

 

(v)                                 the per annum rate of interest equal to the
Fixed Base Rate as determined on the applicable Determination Date plus 300
basis points (3.00%) during the period commencing on the Closing Date and
continuing thereafter until the date ten (10) years following the Closing Date
(the “Fixed Rate”), and thereafter at the Term Variable Rate.

 

The interest rate applicable to the Term Loan will be reduced by twenty five
basis points (0.25%) per annum at such time as Borrower has reached, and has
maintained as of the next fiscal year end, 50% owners equity, and by an
additional twenty five basis points (0.25%) per annum at such time the Borrower
has reached, and has maintained as of the next fiscal year end, 60% owners
equity, in each case based on audited financials statements after consideration
of the reduction for an annual dividend declaration; provided, that subsequent
to any interest rate reduction pursuant to this Section 2.05(b), the interest
rate applicable to the Term Loan will be increased by (x) twenty five basis
points (0.25%) per annum if Borrower’s owners equity falls below 60% as of any
subsequent quarterly period, and (y) an additional twenty five basis points
(0.25%) per annum if Borrower’s owners equity falls below 50% as of any
subsequent quarterly period.

 

(c)                                  Procedure for Election of Interest Rate. 
To make an election pursuant to subsection (b) above, Borrower shall give Lender
prior written notice (or telephonic notice promptly confirmed in writing) of its
Interest Election, in the form of Exhibit 2.05(c) attached hereto, no later than
five (5) Business Days prior to the desired effective date (which shall be a
Business Day) of such election.  Borrower may make such Interest Elections at
any time and from time to time, without penalty, except as provided in
Section 2.11(c); provided, that Borrower may not elect an interest rate in which
the related Interest Period for such interest rate would extend beyond the
Maturity Date.  Borrower acknowledges that the terms of this

 

18

--------------------------------------------------------------------------------


 

Agreement may require Borrower to pay a prepayment fee, and that payments
received pursuant to Section 2.10 may be subject to such prepayment fee.  Lender
shall determine the rate of interest pursuant to this Section 2.05 and shall
notify Borrower of the same, in writing, upon any request by Borrower.  Lender’s
determination of the rate of interest hereunder shall be deemed conclusive,
absent manifest error.

 

Section 2.06                            2005 Term Loan.

 

(a)                                  2005 Term Loan. The Lender agrees to lend
to Borrower an amount up to $5,000,000.00 for the purpose of funding certain
Capital Expenditures as set forth on Schedule 2.06 (the “2005 Term Loan”).  The
2005 Term Loan shall be loaned pursuant to the terms and conditions set forth in
this Agreement.

 

(b)                                 Interest Rate.  Subject to the provisions of
Section 2.10, the 2005 Term Loan shall bear interest at a rate equal to the
Variable Rate until the earlier of (i) December 31, 2005, or (ii) the 2005 Term
Loan Commitment has been fully funded, and then Borrower may elect the Variable
Rate, the Three-Year Adjustable Rate, the Five-Year Adjustable Rate, the
Ten-Year Adjustable Rate, or the Fixed Rate to be applied to the amounts owing
on the 2005 Term Loan, but may not elect the Term Variable Rate to be applied to
the amounts owing on the 2005 Term Loan.  Borrower shall make such interest
election by following the procedures set forth in Section 2.05(c).  Borrower
must elect an interest rate provided for in this Section 2.06(b) to apply to the
entire amount of the 2005 Term Loan outstanding and may not designate a
different rate for any partial amount of the 2005 Term Loan outstanding.  The
computation of interest, amortization, maturity and other terms and conditions
of 2005 Term Loan shall be as provided in a promissory note of Borrower payable
to the order of Lender in substantially the form of Exhibit C.

 

(c)                                  2005 Term Loan Advances.  The Borrower
shall give Lender written notice (or telephonic notice promptly confirmed in
writing) of each 2005 Term Loan advance substantially in the form of
Exhibit 2.06(c) attached hereto (a “2005 Term Loan Draw Request”) prior to
11:00 a.m. five (5) Business Days prior to the requested date of advance.  Each
2005 Term Loan Draw Request shall be irrevocable and shall specify: (i) the
aggregate principal amount of the related Borrowing, and (ii) the date of the
related Borrowing (which shall be a Business Day).  In addition, Borrower shall
attach to its written, notice lien waivers relating to all construction-related
expenses paid from the proceeds of the immediately preceding 2005 Term Loan
advance.  The aggregate principal amount of each 2005 Term Loan advance shall be
not less than $100,000 or a larger multiple of $100,000.  No advance under the
2005 Term Loan will be made by Lender to the extent the aggregate amount of all
Loans outstanding exceeds 60% of Borrower’s net book value pursuant to the most
recent financial statement delivered under Section 5.01(a) or (b).

 

(d)                                 Use of Proceeds.  The proceeds of 2005 Term
Loan Advances shall be used by the Borrower to finance certain Capital
Expenditures set forth on Schedule 2.06.

 

(e)                                  Multiple Advances Under 2005 Term Loan. 
Multiple advances will be permitted during 2005 Term Loan Funding Period;
provided however, that the aggregate amount of 2005 Term Loan advances shall not
exceed $5,000,000.00. During the 2005 Term Loan

 

19

--------------------------------------------------------------------------------


 

Funding Period, Borrower may borrow and prepay, but may not reborrow, the 2005
Term Loan in accordance with the terms and conditions of this Agreement;
provided, that Borrower may not borrow should there exist a Default or Event of
Default.

 

(f)                                    Incentive Interest Rate Reduction.  The
interest rate applicable to the 2005 Term Loan will be reduced by twenty five
basis points (0.25%) per annum at such time as Borrower has reached, and has
maintained as of the next fiscal year end, 50% owners equity, and by an
additional twenty five basis points (0.25%) per annum at such time the Borrower
has reached, and has maintained as of the next fiscal year end, 60% owners
equity, in each case based on audited financials statements after consideration
of the reduction for an annual dividend declaration; provided, that subsequent
to any interest rate reduction pursuant to this Section 2.06(f), the interest
rate applicable to the 2005 Term Loan will be increased by (x) twenty five basis
points (0.25%) per annum if Borrower’s owners equity falls below 60% as of any
subsequent quarterly period, and (y) an additional twenty five basis points
(0.25%) per annum if Borrower’s owners equity falls below 50% as of any
subsequent quarterly period.

 

Section 2.07                            Repayment of Loans.

 

(a)                                  Term Loans.  With respect to the Term Loan,
Borrower shall pay, on the first day of each calendar quarter, beginning on
October 1, 2003, 40 level amortized quarterly payments of principal and interest
based on the applicable interest rate in effect from time to time pursuant to
Section 2.05(b).  The amount of such payments shall be adjusted from time to
time as the interest rate is changed or adjusted pursuant to Section 2.05(b) or
Section 2.10(b).  All remaining principal and accrued interest outstanding on
the Term Loan shall be due and payable on the Maturity Date.  With respect to
the 2005 Term Loan, Borrower shall pay, on the first day of each calendar
quarter, beginning on January 1, 2006, a principal payment of $156,250 plus
accrued interest at the applicable interest rate in effect from time to time
pursuant to Section 2.06(b).  All remaining principal and accrued interest
outstanding on the 2005 Term Loan shall be due and payable on the Maturity Date.

 

(b)                                 Revolving Facility.  During the Revolving
Credit Availability Period, Borrower shall pay in arrears, not later than the
first day of each month, interest at the rate in effect from time to time
pursuant to Section 2.05(a) based on the average daily balance of the Revolving
Loans outstanding during the related monthly period.  Borrower shall pay, not
later than October 1 of 2012 and 2013, annual principal payments of $4,000,000,
and the amount of the Revolving Commitment shall be permanently reduced by the
amount of such annual principal payments.  All remaining principal and accrued
and unpaid interest on the Revolving Loans shall be due and payable on the
Maturity Date.

 

Section 2.08                            Evidence of Indebtedness.  Lender shall
maintain in accordance with its usual practice appropriate records evidencing
the indebtedness of Borrower to Lender resulting from each Loan made by Lender
from time to time, including the amounts of principal and interest payable
thereon and paid to Lender from time to time under this Agreement. Lender shall
also maintain appropriate records in which shall be recorded (i) the Revolving
Commitment and the 2005 Term Loan Commitment (ii) the amount of each Loan made
hereunder by Lender, the Class thereof and, in the case of the Term Loan, the
interest rate election (pursuant to Section 2.05(b)) applicable thereto,
(iii) the date of each conversion Interest Election of all or a

 

20

--------------------------------------------------------------------------------


 

portion thereof to another pursuant to Section 2.05, (iv) the date and amount of
any principal or interest due and payable or to become due and payable from
Borrower to Lender hereunder in respect of such Loans and (v) both the date and
amount of any sum received by Lender from Borrower in respect of the Loans.  The
entries made in such records shall be prima facie evidence of the existence and
amounts of the obligations of Borrower therein recorded; provided, that the
failure or delay of Lender in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of Borrower
to repay the Loans (both principal and unpaid accrued interest) of Lender in
accordance with the terms of this Agreement.

 

Section 2.09                            Prepayments.

 

(a)                                  Borrower may at any time and from time to
time prepay any Loan, in whole or in part, without premium or penalty (except as
provided in Section 2.11(c)), by giving irrevocable written notice (or
telephonic notice promptly confirmed in writing) to Lender no later than
11:00 a.m. (Central Time) not less than three (3) Business Days prior to any
such prepayment; provided, that the amount of any such prepayment shall not be
less than $100,000.  Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Loan or
portion thereof to be prepaid.  If such notice is given, the aggregate amount
specified in such notice shall be due and payable on the date designated in such
notice, together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.10(a) and any prepayment fee pursuant to
Section 2.11(c).

 

(b)                                 If Borrower issues any membership interests,
any other equity interests, or any debt securities, then no later than the
Business Day following the date of receipt of the proceeds thereof, Borrower
shall prepay the Loans in an amount equal to all such proceeds, net of
underwriting discounts and commissions and other reasonable costs paid to
non-Affiliates in connection therewith provided, that no such prepayment shall
be required in the event Borrower issues membership interests or other equity
interests and the proceeds of such issuance are invested in assets that
constitute either plant or equipment of Borrower and such assets become
Collateral subject to Lender’s security interest hereunder.  Any such prepayment
shall be applied in accordance with paragraph (c) below.

 

(c)                                  Any prepayment made by Borrower shall be
applied as follows: first, to fees and reimbursable expenses of Lender then due
and payable pursuant to any of the Loan Documents; second, to interest then due
and payable on Loans made to Borrower; third, to the principal balance of the
Term Loan, in inverse order of maturity, until the same shall have been paid in
full; fourth, to the principal balance of the 2005 Term Loan, in inverse order
of maturity, until the same shall have been paid in full; and fifth, to the
principal balance of the Revolving Loans until the same shall have been paid in
full. The applicable Commitments shall be permanently reduced by the amount of
any prepayments made pursuant to clauses fourth and fifth above.

 

21

--------------------------------------------------------------------------------


 

Section 2.10                            Interest on Loans.

 

(a)                                  Interest on the principal amount of all
Loans shall accrue from and including the date such Loans are made to but
excluding the date of any repayment thereof.  Interest on all outstanding Loans
shall be payable pursuant to Section 2.07.  All Default Interest shall be
payable on demand.

 

(b)                                 While an Event of Default exists or after
acceleration, Borrower shall pay interest (“Default Interest”) with respect to
all Loans at the rate otherwise applicable plus an additional 2% per annum.  All
Default Interest shall be payable on demand.

 

Section 2.11                            Fees.

 

(a)                                  Commitment Fee. Borrower agrees to pay to
Lender a commitment fee, which shall accrue at a rate of one-half of one percent
(0.50%) per annum on the daily amount of the unused amount of the Revolving
Commitment during the Revolving Credit Availability Period.  Accrued commitment
fees shall be payable in arrears on the last day of each of March, June,
September and December of each year and on the Revolving Commitment Termination
Date, commencing on the first such date after the Closing Date; provided, that
any commitment fees accruing after the Revolving Commitment Termination Date
shall be payable on demand.

 

(b)                                 Fee Letter.  Borrower agrees to pay Lender
the fees described in the Fee Letter from Lender to Borrower dated as of the
2005 Closing Date.

 

(c)                                  Prepayment Fee.  If Borrower refinances or
otherwise prepays any Loan with sources other than funds internally generated by
Borrower’s operations, in whole or in part, Borrower agrees to pay a prepayment
fee as follows (i) if the prepayment is received within one year from the date
hereof, 2.0% of the amount prepaid, and (ii) if the prepayment is received more
than one year following the date hereof but less than two years from the date
hereof, 1.0% of the prepaid amount.  In all other cases, in the event any Loan
subject to the Three-Year Adjustable Rate, Five-Year Adjustable Rate or Fixed
Rate is paid, in whole or in part, whether voluntarily or involuntarily, or if
Borrower changes its Interest Election with respect to such Loan, prior to the
end of the related Interest Period, Borrower shall pay to Lender a prepayment
fee in an amount which would result in Lender being made whole (on a present
value basis) for the actual or imputed funding losses incurred by Lender as a
result thereof.   Notwithstanding the foregoing, in the event any Loan subject
to the Three-Year Adjustable Rate, Five-Year Adjustable Rate or Fixed Rate is
paid as a result of the Borrower refinancing the Loan with another lender or by
other means, then in lieu of the foregoing, Borrower shall pay to Lender a fee
in an amount sufficient (on a present value basis) to enable Lender to maintain
the yield it would have earned during the applicable interest period on the
amount paid.  Such fees will be calculated in accordance with methodology
established by Lender (a copy of which will be made available to the Borrower
upon request).

 

(d)                                 Out-of-Pocket Costs.  Borrower shall pay, on
demand, all of Lender’s out-of-pocket costs in connection with the Loans,
including but not limited to (i) fees, charges and disbursements of Lender’s
counsel related to the negotiation, documentation, closing and

 

22

--------------------------------------------------------------------------------


 

collection of the Loans in an amount not to exceed $10,000, (ii) fees, charges
and disbursements of the Inspecting Architect, and (iii) fees, charges and
disbursements of the Title Company.

 

(e)                                  2005 Closing Fee.  Borrower shall pay to
Lender a closing fee equal to $20,000 (the “2005 Closing Fee”) on or before the
2005 Closing Date.

 

Section 2.12                            Computation of Interest and Fees.  All
computations of interest and fees hereunder shall be made on a Simple Interest
basis and on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable (to the extent computed on the basis of
days elapsed).  Each determination by Lender of an interest amount or fee
hereunder shall be made in good faith and, except for manifest error, shall be
final, conclusive and binding for all purposes.

 

Section 2.13                            Increased Costs.

 

(a)                                  If Lender shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such Change in Law (taking into
consideration Lender’s policies with respect to capital adequacy) then, from
time to time, within five (5) Business Days after receipt by Borrower of written
demand by Lender, Borrower shall pay to Lender such additional amounts as will
compensate Lender for any such reduction suffered.

 

(b)                                 A certificate of Lender setting forth the
amount or amounts necessary to compensate Lender specified in paragraph (a) of
this Section shall be delivered to Borrower, together with the written demand
referred to in paragraph (a) of this section, and shall be conclusive, absent
manifest error.

 

(c)                                  Failure or delay on the part of Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
Lender’s right to demand such compensation.

 

Section 2.14                            Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided, that if Borrower
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) Lender shall receive an amount equal to the sum
it would have received had no such deductions been made, (ii) Borrower shall
make such deductions and (iii) Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

 

(b)                                 In addition, Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)                                  Borrower shall indemnify Lender, within
five (5) Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by

 

23

--------------------------------------------------------------------------------


 

Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by Lender, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Lender.

 

Section 2.15                            Payments Generally.

 

(a)                                  Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of amounts payable under Section 2.11, 2.13 or 2.14, or otherwise)
prior to 11:00 a.m. (Central Time), on the date when due, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of Lender, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to Lender at the Payment
Office.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
made payable for the period of such extension.  All payments hereunder shall be
made in Dollars.

 

(b)                                 If at any time insufficient funds are
received by and are available to Lender to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied first to
payment of interest and fees then due hereunder.

 

ARTICLE III.

 

CONDITIONS PRECEDENT TO LOANS

 

Section 3.01                            Conditions To Effectiveness.

 

The obligations of Lender to make Loans hereunder shall not become effective
until the date on which each of the following additional conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)                                  Lender has received all fees and other
amounts due and payable on or prior to the 2005 Closing Date, including the 2005
Closing Fee and amounts for reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel to
Lender) required to be reimbursed or paid by Borrower hereunder, under any other
Loan Document and under any agreement with Lender.

 

(b)                                 Lender (or its counsel) shall have received
the following:

 

24

--------------------------------------------------------------------------------


 

(i)                                     a counterpart of this Agreement signed
by or on behalf of Borrower or written evidence satisfactory to Lender (which
may include telecopy transmission of a signed signature page of this Agreement)
that Borrower has signed a counterpart of this Agreement;

 

(ii)                                  the Amended and Restated Revolving Credit
Note, duly executed by Borrower payable to the order of Lender, and the 2005
Term Loan Note, duly executed by Borrower payable to the order of Lender;

 

(iii)                               the duly executed Security Agreement,
together with (A) UCC-1 financing statements and other applicable documents
under the laws of the jurisdictions with respect to the perfection of the Liens
granted under the Security Agreement, as requested by Lender in order to perfect
such Liens, duly executed by Borrower and all other parties, (B) copies of
favorable UCC, tax, judgment and fixture lien search reports in all necessary or
appropriate jurisdictions and under all legal and trade names of Borrower and
all other parties requested by Lender, indicating that there are no prior Liens
on any of the Collateral other than Permitted Encumbrances, (C) duly executed
landlord waivers and/or warehouseman, or bailee agreements with respect to all
inventory of Borrower or any Subsidiary located at leased locations or other
locations not owned by Borrower in fee simple, and (D) a certified copy of all
leases of Borrower and each Subsidiary.

 

(iv)                              the duly executed Mortgage covering all of the
Real Estate owned or leased by Borrower and duly executed counterparts of the
other Real Estate Documents together with: (A) appropriate endorsements to
update the title insurance policies issued in favor of Lender on the Closing
Date; and (B) evidence that counterparts of the Mortgage have been recorded in
all places to the extent necessary or desirable, in the judgment of Lender, to
create a valid and enforceable first priority lien (subject to Permitted
Encumbrances) on the fee simple estate of each Mortgage Property in favor of
Lender for the benefit of Lender (or in favor of such other trustee as may be
required or desired under local law);

 

(v)                                 Collateral Assignments of all Material
Contracts in existence as of the 2005 Closing Date, together with executed
copies of the Material Contracts, other than those which have previously been
provided to Lender;

 

(vi)                              certificates of good standing or existence, as
may be available from the Secretary of State of the jurisdiction of organization
of Borrower and each other jurisdiction where Borrower is required to be
qualified to do business as a foreign entity;

 

(vii)                           a certificate, substantially in the form of
Exhibit 3.01(b)(vii), dated as of the 2005 Closing Date and signed by an
appropriate Responsible Officer, attaching and certifying copies of the
appropriate resolutions authorizing the execution, delivery and performance of
the Loan Documents and certifying the name, title and the signature of each
officer executing the Loan Documents.

 

(viii)                        a certificate, substantially in the form of
Exhibit 3.01(b)(viii), dated the 2005 Closing Date and signed by an appropriate
Responsible Officer, confirming compliance with the conditions set forth in
paragraphs (a), (b) and (c) of Section 3.02;

 

25

--------------------------------------------------------------------------------


 

(ix)                                duly executed Draw Requests, if applicable;
and

 

(x)                                   the Control Agreements.

 

(c)                                  The revolving credit line of credit
provided by AgCountry Farm Credit Services, PCA shall have been terminated.

 

Section 3.02                            Each Loan.   The obligation of Lender to
make a Loan on the occasion of any Borrowing is subject to the satisfaction of
the following conditions:

 

(a)                                  at the time of and immediately after giving
effect to such Borrowing, no Default or Event of Default shall exist; and

 

(b)                                 all representations and warranties of
Borrower set forth in the Loan Documents are true and correct in all material
respects on and as of the date of such Borrowing before and after giving effect
thereto;

 

(c)                                  since the date of the most recent financial
statements of Borrower provided pursuant to Section 5.01(a), there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect; and

 

(d)                                 Lender shall have received such other
documents, certificates, information or legal opinions as Lender may reasonably
request, all in form and substance reasonably satisfactory to Lender.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
Borrower on the date thereof as to the satisfaction of the matters specified in
paragraphs (a), (b) and (c) of this Section 3.02.

 

Section 3.03                            Delivery of Documents.  All of the Loan
Documents, certificates, legal opinions and other documents and papers referred
to in this Article III, unless otherwise specified, shall be delivered to Lender
and shall be in form, substance and detail satisfactory in all respects to
Lender.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender, as of the 2005 Closing Date, and the
date of each Borrowing, as follows:

 

Section 4.01                            Existence; Power. Borrower and each
Subsidiary (i) are duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company, as the case may be, in
each case under the laws of the jurisdiction of its organization, (ii) have all
requisite power and authority to carry on their businesses as now conducted, and
(iii) have duly qualified to do business, and are in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified could not reasonably be expected to result in a Material Adverse
Effect.

 

26

--------------------------------------------------------------------------------


 

Section 4.02                            Organizational Power; Authorization. 
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party are within its organizational powers and have been duly
authorized by all necessary organizational, and if required, member action. 
This Agreement has been duly executed and delivered by Borrower, and
constitutes, and each other Loan Document to which Borrower is a party, when
executed and delivered by Borrower, will constitute, valid and binding
obligations of Borrower, enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

Section 4.03                            Governmental Approvals; No Conflicts. 
The execution, delivery and performance by Borrower of this Agreement, (a) does
not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect or where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of Borrower or any of
its Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, material agreement or other
material instrument binding on Borrower or any of its Subsidiaries or any of its
assets or give rise to a right thereunder to require any payment to be made by
Borrower or any of its Subsidiaries and (d) will not result in the creation or
imposition of any Lien on any asset of Borrower or any of its Subsidiaries,
except Liens (if any) created under the Loan Documents.

 

Section 4.04                            Financial Statements. Borrower has
furnished to Lender copies of Borrower’s (a) audited financial statements
(consistent with the requirements of Section 5.01(a)) as of its most recent
fiscal year end, and (b) internally prepared financial statements (consistent
with the requirements of Section 5.01(b)) as of the last day of the most recent
quarter.  Such financial statements fairly present the financial condition of
Borrower and its Subsidiaries as of such dates and the results of operations for
such periods in conformity with GAAP consistently applied, subject to year end
audit adjustments and the absence of footnotes.  Since the date of such
financial statements, there have been no changes with respect to Borrower and
its Subsidiaries which have had or could reasonably be expected to have, singly
or in the aggregate, a material adverse effect on the business, results of
operations, financial condition, assets, liabilities or prospects of Borrower
and its Subsidiaries taken as a whole.

 

Section 4.05                            Litigation and Environmental Matters.

 

(a)                                  No litigation, investigation or proceeding
of or before any arbitrators or Governmental Authorities is pending against or,
to the knowledge of Borrower, threatened against or affecting Borrower or any of
its Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

 

(b)                                 Except for the matters set forth on
Schedule 4.05(b), neither Borrower nor any Subsidiary (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law,

 

27

--------------------------------------------------------------------------------


 

including without limitation, all permits, licenses and approvals required by
the state of South Dakota, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

Section 4.06                            Compliance with Laws and Agreements. 
Borrower and each Subsidiary is in compliance with (a) all applicable laws,
rules, regulations and orders of any Governmental Authority, and (b) all
indentures, agreements or other instruments (including but not limited to the
Material Contracts) binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.07                            Investment Company Act, Etc.  Neither
Borrower nor any Subsidiary is (a) an “investment company”, as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended,
(b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935, as amended, or (c) otherwise subject
to any other regulatory scheme limiting its ability to incur debt.

 

Section 4.08                            Taxes. Borrower and its Subsidiaries and
each other Person for whose taxes Borrower or any Subsidiary could become liable
have timely filed or caused to be filed all Federal income tax returns and all
other material tax returns that are required to be filed by any of them, and
have paid all taxes shown to be due and payable (or with respect to real estate
taxes, have paid all taxes prior to the time the same become delinquent) on such
returns or on any assessments made against it or its property and all Other
Taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except (i) to the extent the failure to do so would not
have a Material Adverse Effect or (ii) where the same are currently being
contested in good faith by appropriate proceedings and for which Borrower or
such Subsidiary, as the case may be, has set aside on its books adequate
reserves.  The charges, accruals and reserves on the books of Borrower and its
Subsidiaries in respect of such taxes are adequate, and no tax liabilities that
could be materially in excess of the amount so provided are anticipated.

 

Section 4.09                            Margin Regulations.  None of the
proceeds of any of the Loans will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U of the Board as now and from time to time
hereafter in effect, or for any purpose that violates the provisions of
Regulation U, T or X of the Board.

 

Section 4.10                            ERISA.  No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.  The present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of Statement of Financial Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $50,000 the fair market value of
the assets of all such underfunded Plans.

 

28

--------------------------------------------------------------------------------


 

Section 4.11                            Ownership of Property.

 

(a)                                  Borrower and each Subsidiary have good
title to, or valid leasehold interests in, all of their real and personal
property material to the operation of their businesses.

 

(b)                                 Borrower and each Subsidiary own, or are
licensed, or otherwise have the right, to use, all patents, trademarks, service
marks, tradenames, copyrights and other intellectual property material to their
businesses and the use thereof by Borrower and any Subsidiary does not infringe
on the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not have a Material Adverse Effect.

 

Section 4.12                            Disclosure.  Borrower has disclosed to
Lender all agreements, instruments, and corporate or other restrictions to which
Borrower or any of Subsidiary is subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of Borrower to
Lender in connection with the negotiation of this Agreement or any other Loan
Document, or delivered hereunder or thereunder (as modified or supplemented by
any other information so furnished) contains any material misstatement of fact
or omits to state any material fact necessary to make the statements therein,
taken as a whole, in light of the circumstances under which they were made, not
misleading.

 

Section 4.13                            Labor Relations.  There are no strikes,
lockouts or other material labor disputes or grievances against Borrower or any
Subsidiary, or, to the knowledge of Borrower, threatened against or affecting
Borrower or any Subsidiary, and no significant unfair labor practice, charges or
grievances are pending against Borrower or any Subsidiary, or to the knowledge
of Borrower, threatened against any of them before any Governmental Authority. 
All payments due from Borrower or any Subsidiary pursuant to the provisions of
any collective bargaining agreement have been paid or accrued as a liability on
the books of Borrower or any such Subsidiary, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

Section 4.14                            Subsidiaries.  As of the 2005 Closing
Date, Borrower has no Subsidiaries and as of any subsequent date, Borrower has
no Subsidiaries other than those for which Borrower has complied with the
requirements of Section 5.10.

 

Section 4.15                            Projections.  The Projections fairly
present Borrower’s reasonable forecast of the most probable results of
operations and changes in cash flows for the periods covered thereby, based on
the assumptions set forth therein, which assumptions are reasonable based on
historical experience and presently known facts. Since the date of such
Projections, there have been no changes with respect to Borrower or its
Subsidiaries which could reasonably be expected to result in, singly or in the
aggregate, a material discrepancy between such Projections and Borrower’s actual
results for the periods stated.

 

Section 4.16                            Material Contracts.  There are no
Material Contracts other than the License Agreement, the Process Guarantee, and
those agreements and contracts disclosed to Lender pursuant to this
Section 4.16.

 

29

--------------------------------------------------------------------------------


 

(a)                                  Management Contracts.  There are no
agreements or contracts which are material to the management of Borrower’s or
any Subsidiary’s business other than those listed on Schedule 4.16(a).

 

(b)                                 Supply Contracts.  There are no agreements
or contracts which are material to the provision or supply of inputs related to
the operation of Borrower’s or any Subsidiary’s business other than those listed
on Schedule 4.16(b).

 

(c)                                  Off-Take Contracts.  There are no
agreements or contracts which are material to the sale or disposal of products
or by-products produced by Borrower or any Subsidiary other than those listed on
Schedule 4.16(c).

 

(d)                                 Transportation Contracts.  There are no
agreements or contracts related to the provision of transportation or shipping
services which are material to the operation of Borrower’s or any Subsidiary’s
business other than those listed on Schedule 4.16(d).

 

(e)                                  Power Contracts.  There are no agreements
or contracts related to the provision of water, electricity, fuel oil, coal or
other energy resources which are material to the operation of Borrower’s or any
Subsidiary’s business other than those listed on Schedule 4.16(e).

 

Section 4.17                            Permits.  Each Permit is listed on
Schedule 4.17.

 

ARTICLE V.

 

AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that until the Commitments are permanently
terminated and the principal of and interest on all Loans and fees are
indefeasibly paid:

 

Section 5.01                            Financial Statements and Other
Information.  The Borrower will deliver to Lender:

 

(a)                                  as soon as available and in any event
(i) within 120 days after the end of each fiscal year of Borrower, a copy of the
annual audited report for such fiscal year for Borrower and its Subsidiaries,
containing a combined and combining balance sheet of Borrower and its
Subsidiaries as of the end of such fiscal year and the related combined and
combining statements of income, owners’ equity and cash flows (together with all
footnotes thereto) of Borrower and its Subsidiaries for such fiscal year,
(ii) setting forth in comparative form the figures for the previous fiscal year,
all in reasonable detail and reported on by Christianson & Associates, PLLP,
Willmar, Minnesota, or other independent public accountants acceptable to Lender
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations of Borrower and its
Subsidiaries, for such fiscal year on a combined basis in accordance with GAAP
and that the examination by such accountants in connection with such combined
financial statements has been made in accordance with GAAP;

 

30

--------------------------------------------------------------------------------


 

(b)                                 as soon as available and in any event within
45 days after the end of each calendar quarter, an unaudited combined balance
sheet of Borrower and its Subsidiaries as of the end of such calendar quarter
and the related unaudited combined statements of income, stockholder’s equity
and cash flow of Borrower and its Subsidiaries for such calendar quarter and the
then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of Borrower’s previous fiscal year, all certified by an appropriate
Responsible Officer of Borrower as presenting fairly in all material respects
the financial condition and results of operations of Borrower and its
Subsidiaries on a combined basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;

 

(c)                                  concurrently with the delivery of the
financial statements referred to in clauses (a) and (b) above, a certificate of
a Responsible Officer, (i) certifying as to whether there exists a Default or
Event of Default on the date of such certificate, and if a Default or an Event
of Default then exists, specifying the details thereof and the action which
Borrower has taken or proposes to take with respect thereto, (ii)  setting forth
in reasonable detail calculations demonstrating compliance with Article VI and
(iii) stating whether any change in GAAP or the application thereof has occurred
since the date of Borrower’s audited financial statements referred to in
Section 4.04 and, if any change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

(d)                                 concurrently with the delivery of the
financial statements referred to in clause (a) above, a certificate of the
accounting firm that reported on such financial statements stating whether they
obtained any knowledge during the course of their examination of such financial
statements of any Default or Event of Default (which certificate may be limited
to the extent required by accounting rules or guidelines);

 

(e)                                  promptly after the same become available,
copies of all periodic and other reports, and other materials distributed by
Borrower to its members generally, or to any Governmental Authority or national
securities exchange, as applicable; and

 

(f)                                    promptly following any request therefor,
such other information regarding the results of operations, business affairs and
financial condition of Borrower or any Subsidiary as Lender may reasonably
request.

 

Section 5.02                            Notices of Material Events. Borrower
will furnish to Lender prompt written notice of the following:

 

(a)                                  the occurrence of any Default or Event of
Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of Borrower, affecting Borrower or any Subsidiary which, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

 

(c)                                  the occurrence of any event or any other
development by which Borrower or any Subsidiary (i) fails to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law,

 

31

--------------------------------------------------------------------------------


 

(ii) becomes subject to any Environmental Liability, (iii) receives notice of
any claim with respect to any Environmental Liability, or (iv) becomes aware of
any basis for any Environmental Liability and in each of the preceding clauses,
which individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect;

 

(d)                                 the occurrence of any ERISA Event that
alone, or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of Borrower and its Subsidiaries
in an aggregate amount exceeding $100,000; and

 

(e)                                  any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.03                            Existence; Conduct of Business. 
Borrower will, and will cause each Subsidiary to, do or cause to be done all
things necessary to preserve, renew and maintain in full force and effect its
legal existence and its respective rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business and will continue to engage in the same business as
presently conducted or such other businesses that are reasonably related
thereto.

 

Section 5.04                            Compliance with Laws, Etc.  Borrower
will, and will cause each Subsidiary to, comply with all laws, rules,
regulations and requirements of any Governmental Authority applicable to its
properties, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.05                            Payment of Obligations.  Borrower will,
and will cause each Subsidiary to, pay and discharge at or before maturity, all
of its obligations and liabilities (including without limitation all tax
liabilities and claims that could result in a statutory Lien) before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings,
(b) Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.06                            Books and Records.  Borrower will, and
will cause each Subsidiary to, keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
combined financial statements of Borrower in conformity with GAAP.

 

Section 5.07                            Visitation, Inspection, Audit, Etc.

 

(a)                                  Borrower will, and will cause each
Subsidiary to, permit any representative of Lender to visit and inspect its
properties, to conduct audits of the Collateral (including without limitation
all Accounts and Inventory and all records relating thereto), to examine its
books and records and to make copies and take extracts therefrom, and to discuss
its

 

32

--------------------------------------------------------------------------------


 

affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as
Lender, may reasonably request after reasonable prior notice to Borrower;
provided, if a Default or an Event of Default has occurred and is continuing, no
prior notice shall be required.  All reasonable expenses incurred by Lender in
connection with any such visit, inspection, audit, examination and discussions
shall be borne by Borrower.

 

(b)                                 Borrower will, and will cause each
Subsidiary to, deliver to Lender such appraisals of the Real Estate and other
fixed assets of Borrower as Lender may reasonably request at any time and from
time to time, such appraisals to be conducted by an appraiser, and in form and
substance, reasonably satisfactory to Lender, in each case conducted at the
expense of Borrower if Lender requests such appraisal in connection with a
request for an accommodation, waiver or other credit action by Borrower.

 

Section 5.08                            Maintenance of Properties; Insurance. 
Borrower will, and will cause each Subsidiary to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect and (b) maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business, and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily insured against by companies in the same or similar businesses
operating in the same or similar locations.

 

Section 5.09                            Use of Proceeds. Borrower will use the
proceeds of 2005 Term Loan to finance certain Capital Expenditures as set forth
in Schedule 2.06 of this Agreement.   No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that would violate
Regulation T, U or X of the Board.

 

Section 5.10                            Subsidiaries.  If any Subsidiary is
acquired or formed after the 2005 Closing Date, Borrower will, within ten
(10) business days after such Subsidiary is acquired or formed, notify Lender
and will cause such Subsidiary to execute a guarantee of the Obligations, a
joinder to the Security Agreement, and a joinder to such other Security
Documents as Lender shall require, each in form and substance satisfactory to
Lender, and will cause such Subsidiary to deliver simultaneously therewith
similar documents applicable to such Subsidiary required under Section 3.01 as
requested by Lender.

 

Section 5.11                            Assignment of Material Contracts. 
Borrower shall notify Lender of any Material Contract promptly upon entering
into the same.  Borrower agrees to promptly execute and deliver to Lender such
Collateral Assignments and take such other actions as Lender may reasonably
request to perfect Lender’s security interest in Borrower’s rights under such
Material Contracts.  Borrower authorizes Lender to file such Uniform Commercial
Code financing statements (and amendments to the same) and continuation
statements as Lender may deem necessary or appropriate from time to time to
perfect Lender’s security interest in such Material Contracts.

 

Section 5.12                            Food Security Act Compliance.  If
Borrower acquires any Collateral which may have constituted Farm Products in the
possession of the seller or supplier thereof,

 

33

--------------------------------------------------------------------------------


 

Borrower shall, at its own expense, use its best efforts to take such steps to
insure that all Liens (except the Liens granted pursuant hereto) in such
acquired Collateral are terminated or released, including, without limitation,
in the case of such Farm Products produced in a state which has established a
Central Filing System (as defined in the Food Security Act), registering with
the Secretary of State of such state (or such other party or office designated
by such state) and otherwise take such reasonably actions necessary, as
prescribed by the Food Security Act, to purchase Farm Products free of Liens
(except the Liens granted pursuant hereto); provided, that Borrower may contest
and need not obtain the release or termination of any Lien asserted by any
creditor of any seller of such Farm Products, so long as it shall be contesting
the same by proper proceedings and maintain appropriate accruals and reserves
therefor in accordance with the GAAP.  Upon Lender’s request, Borrower agrees to
forward to Lender promptly after receipt copies of all notices of Liens and
master lists of Effective Financing Statements delivered to Borrower pursuant to
the Food Security Act, which notices and/or lists pertain to any of the
Collateral.  Upon Lender’s request, Borrower agrees to provide Lender with the
names of Persons who supply Borrower with such Farm Products and such other
information as Lender may reasonably request with respect to such Persons.

 

ARTICLE VI.

 

FINANCIAL COVENANTS

 

Borrower covenants and agrees that until the Commitments are permanently
terminated and the principal of and interest on all Loans and fees are
indefeasibly paid:

 

Section 6.01                            Fixed Charge Coverage Ratio.  Borrower
will maintain a Fixed Charge Coverage Ratio of not less than 1.15:1.00 tested
annually at fiscal year end.  When an Owner’s Equity Ratio of 60% and Working
Capital of $6,000,000 is reached and maintained, then the minimum Fixed Charge
Coverage Ratio shall be maintained at 1.00:1.00.  Should the Owner’s Equity
Ratio decline below 60% or Working Capital decline below $6,000,000 the minimum
Fixed Charge Coverage Ratio of 1.15:1.00 shall be reinstated.

 

Section 6.02                            Owner’s Equity Ratio.  Borrower must
maintain an Owner’s Equity Ratio of at least (a) 40% on December 31, 2004,
(b) 42% on December 31, 2005, (c) 44% on December 31, 2006, (d) 46% on
December 31, 2007, (e) 48% on December 31, 2008, and (f) 50% on December 31,
2009, and at all times thereafter.

 

Section 6.03                            Capital Expenditures.  In Borrower’s
fiscal year 2005, Borrower may finance certain Capital Expenditures as set forth
in Schedule 2.06 in an amount not to exceed $6,000,000 without Lender’s prior
written approval.  Borrower will not make Capital Expenditures in excess of
$750,000 during any fiscal year period following December 31, 2005, without
Lender’s prior written approval.

 

Section 6.04                            Current Ratio.  Borrower will maintain a
ratio of current assets to current liabilities of not less than 1.2:1.  For
purposes of this Section 6.04, the current ratio calculation includes the
un-advanced portion of the Revolving Commitment other than amounts due under the
Amended and Restated Revolving Credit Note within 12 months following the date
of determination.

 

34

--------------------------------------------------------------------------------


 

Section 6.05                            Working Capital.  Borrower will maintain
working capital in an amount of not less than $5,000,000.  For purposes of this
Section 6.05, working capital includes the un-advanced portion of the Revolving
Commitment other than amounts due under the Amended and Restated Revolving
Credit Note within 12 months following the date of determination.

 

Compliance with the financial covenants set forth in this Article VI shall be
determined based on financial statements dated as of the close of business on
the last day of the quarter for the related period.

 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

Borrower covenants and agrees that until the Commitments are permanently
terminated and the principal of and interest on all Loans and fees are
indefeasibly paid:

 

Section 7.01                            Indebtedness. Borrower will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                  Indebtedness created pursuant to the Loan
Documents;

 

(b)                                 Indebtedness acceptable to Lender in its
sole discretion and existing on the date hereof and set forth on
Schedule 7.01(b) and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;

 

(c)                                  Indebtedness of Borrower incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets secured by a Lien on any such
assets prior to the acquisition thereof; provided, that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvements or extensions, renewals, and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
provided further, that the aggregate principal amount of such Indebtedness does
not exceed $100,000 at any time outstanding.

 

Section 7.02                            Negative Pledge. Borrower will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Lien on any of its assets or property now owned or hereafter acquired,
except:

 

(a)                                  Liens created in favor of Lender pursuant
to the Loan Documents;

 

(b)                                 Permitted Encumbrances;

 

35

--------------------------------------------------------------------------------


 

(c)                                  Liens on any property or asset of Borrower
existing on the 2005 Closing Date set forth on Schedule 7.02(c); provided, that
such Lien shall not apply to any other property or asset of Borrower;

 

(d)                                 purchase money Liens upon or in any fixed or
capital assets to secure the purchase price or the cost of construction or
improvement of such fixed or capital assets or to secure Indebtedness incurred
solely for the purpose of financing the acquisition, construction or improvement
of such fixed or capital assets (including Liens securing any Capital Lease
Obligations); provided, that (i) such Lien secures Indebtedness permitted by
Section 7.01(c), (ii) such Lien attaches to such asset concurrently or within 90
days after the acquisition, improvement or completion of the construction
thereof; (iii) such Lien does not extend to any other asset; and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;

 

(e)                                  any Lien (i) existing on any asset of any
Person at the time such Person becomes a Subsidiary, (ii) existing on any asset
of any Person at the time such Person is merged with or into Borrower or any
Subsidiary or (iii) existing on any asset prior to the acquisition thereof by
Borrower or any Subsidiary; provided, that any such Lien was not created in the
contemplation of any of the foregoing and any such Lien secures only those
obligations which it secures on the date that such Person becomes a Subsidiary
or the date of such merger or the date of such acquisition; and

 

(f)                                    extensions, renewals, or replacements of
any Lien referred to in paragraphs (a) through (d) of this Section; provided,
that the principal amount of the Indebtedness secured thereby is not increased
and that any such extension, renewal or replacement is limited to the assets
originally encumbered thereby.

 

Section 7.03                            Fundamental Changes. Borrower will not,
and will not permit any Subsidiary to, engage in any business other than
businesses of the type conducted by Borrower and its Subsidiaries on the date
hereof and businesses reasonably related thereto.

 

Section 7.04                            Investments, Loans, Etc. Borrower will
not, and will not permit any Subsidiary to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly owned Subsidiary
prior to such merger) any common stock, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person (all of the foregoing being collectively called
“Investments”), or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person that constitute a business unit,
or create or form any Subsidiary, except:

 

(a)                                  Investments (other than Permitted
Investments) existing on the date hereof and set forth on Schedule 7.04(a);

 

(b)                                 Permitted Investments in which Lender
maintains a first priority, perfected security interest therein;

 

36

--------------------------------------------------------------------------------


 

(c)                                  loans or advances to employees, officers or
directors of Borrower or any Subsidiary in the ordinary course of business for
travel, relocation and related expenses; provided, however, that the aggregate
amount of all such loans and advances does not exceed $100,000 at any time;

 

(d)                                 Investments in other business organizations
whose primary business is the production of ethanol and byproducts related
thereto and in which Lender maintains a first priority, perfected security
interest in such Investments; provided, at the time any such Investment is made,
the aggregate book value of the sum of all such Investments may not, without the
prior written consent of Lender, exceed five percent (5.0%) of the Net Worth of
Borrower;

 

(e)                                  other Investments which in the aggregate do
not exceed $100,000 in any fiscal year of Borrower.

 

Section 7.05                            Restricted Payments. Other than
dividends or distributions payable by Borrower solely in units of any class of
its membership interests, Borrower will not declare or make, or agree to pay or
make, directly or indirectly, any dividend or distribution on any class of its
membership interests, or make any payment on account of, or set apart assets for
a sinking or other analogous fund for, the purchase, redemption, retirement,
defeasance or other acquisition of, any membership interest, or any options,
warrants, or other rights to purchase any of the foregoing, whether now or
hereafter outstanding, or any payment in respect of Indebtedness subordinated to
the Obligations (each such dividend, distribution, set aside or payment, a
“Restricted Payment”), except Borrower may, so long as no Default or Event of
Default has occurred and is then continuing or would result from such payment,
declare and pay distributions to its members in respect of their membership
interests as follows:

 

(a)                                  Borrower may distribute an amount of up to
75% of Net Income; and

 

(b)                                 So long as Borrower achieves and maintains
an Owner’s Equity Ratio that exceeds 60% and working capital that exceeds
$6,000,000 (in each case as reported on audited fiscal year end financial
statements), Borrower may distribute up to 100% of Net Income; provided, the
limitations set forth in (a) above will be reinstated if Borrower’s Owner’s
Equity Ratio falls below 60% or working capital falls below $6,000,000 at any
quarterly reporting period.

 

(c)                                  Distributions for any prior fiscal year
must be declared by Borrower’s board of managers within 120 days of such fiscal
year end or allowance hereunder to declare and pay the distribution for such
prior fiscal year will be deemed waived by Borrower and disallowed. 
Distributions for any current fiscal year may be declared and paid by Borrower’s
board of managers at any time during such fiscal year.  Minutes of Borrower’s
board of managers’ meeting, or a writing in lieu of meeting signed by all
members of the board of managers, for which any distribution is declared must,
at a minimum, state the fiscal year period for which any distribution will be
made.

 

Such distributions may not be paid until after confirmation of Net Income in
Borrower’s financial statements submitted pursuant to Section 5.01(a).  In
addition, notwithstanding the

 

37

--------------------------------------------------------------------------------


 

foregoing, Borrower may make payments on subordinate Indebtedness to the extent
such payments are allowed under an intercreditor agreement between Lender and
the other lender or creditor to which such payments are made.

 

Section 7.06                            Sale of Assets. Borrower will not, and
will not permit any Subsidiary to, convey, sell, lease, assign, transfer or
otherwise dispose of, any of its assets, business or property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s common stock to any Person other than Borrower (or
to qualify directors if required by applicable law), except (a) the sale or
other disposition for fair market value of obsolete or worn out property or
other property not necessary for operations disposed of in the ordinary course
of business; and (b) the sale of inventory and Permitted Investments in the
ordinary course of business.

 

Section 7.07                            Transactions with Affiliates. Borrower
will not, and will not permit any Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties in
comparable transactions, (b) transactions between Borrower and its wholly owned
Subsidiaries not involving any other Affiliates and (c) any Restricted Payment
permitted by Section 7.05.

 

Section 7.08                            Restrictive Agreements. Borrower will
not, and will not permit any Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement that prohibits, restricts or imposes any
condition upon (a) the ability of Borrower or any Subsidiary to create, incur or
permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its common stock, to make or repay loans or
advances to Borrower or any other Subsidiary, to Guarantee Indebtedness of
Borrower or any other Subsidiary or to transfer any of its property or assets to
Borrower or any Subsidiary; provided, that (i) the foregoing shall not apply to
restrictions or conditions imposed by law or by this Agreement or any other Loan
Document, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is sold and such sale is permitted hereunder, (iii) clause
(a) shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness, and (iv) clause (a) shall not apply to customary provisions in
leases restricting the assignment thereof.

 

Section 7.09                            Sale and Leaseback Transactions. 
Borrower will not, and will not permit any Subsidiary to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred.

 

Section 7.10                            Lease Obligations. Borrower will not,
and will not permit any Subsidiary to, create or suffer to exist any obligations
for the payment under operating leases or agreements

 

38

--------------------------------------------------------------------------------


 

to lease (but excluding any obligations under leases required to be classified
as capital leases under GAAP) having a term of five years or more which would
cause the direct or contingent liabilities of Borrower and its Subsidiaries
under such leases or agreements to lease, on a consolidated basis, to exceed
$200,000 in the aggregate in any year.

 

Section 7.11                            Hedging Agreements. Borrower will not,
and will not permit any Subsidiary to, enter into any Hedging Agreement, other
than Hedging Agreements entered into in the ordinary course of business to hedge
or mitigate risks to which Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities.

 

Section 7.12                            Amendment to Material Documents. 
Borrower will not, and will not permit any Subsidiary to, amend, modify or waive
any of its rights under (i) its certificate of organization, operating
agreement, bylaws or other organizational documents, or (ii) any Material
Contract.

 

Section 7.13                            Accounting Changes. Borrower will not,
and will not permit any Subsidiary to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of Borrower or any Subsidiary, except to change the fiscal year of a
Subsidiary to conform its fiscal year to that of Borrower.

 

Section 7.14                            Deposit and Investment Accounts. 
Borrower will not, and will not permit any Subsidiary to, maintain, deposit or
invest funds into any Deposit Account or Investment Account other than those
listed on Schedule 7.14 without the prior written consent of Lender.

 

ARTICLE VIII.

 

EVENTS OF DEFAULT

 

Section 8.01                            Events of Default.  If any of the
following events (each an “Event of Default”) shall occur:

 

(a)                                  Borrower shall fail to pay any principal of
any Loan when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment or otherwise and such failure
shall continue unremedied for a period of ten (10) days; or

 

(b)                                 Borrower shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount payable under
clause (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of ten (10) days; or

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of Borrower in or in connection with this Agreement
or any other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to Lender by Borrower or
any representative of Borrower pursuant to or in connection with this Agreement
or any other Loan Document shall prove to be incorrect when made or deemed made
or submitted; or

 

39

--------------------------------------------------------------------------------


 

(d)                                 Borrower shall fail to observe or perform
any covenant or agreement contained in Sections 5.01, 5.02, or 5.03 (with
respect to Borrower’ existence) or Articles VI or VII; or

 

(e)                                  Borrower shall fail to observe or perform
any covenant or agreement contained in this Agreement (other than those referred
to in clauses (a), (b) and (d) above) or in any other Loan Document, and such
failure shall remain unremedied for 30 days after the earlier of (i) any officer
of Borrower becomes aware of such failure, or (ii)  notice thereof shall have
been given to Borrower by Lender; or

 

(f)                                    any Default or Event of Default (after
giving effect to any grace period) shall have occurred and be continuing under
any Loan Document or Material Contract; or

 

(g)                                 Borrower or any Subsidiary (whether as
primary obligor or as guarantor or other surety) shall fail to pay any principal
of or premium or interest on any Material Indebtedness that is outstanding, when
and as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable;
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or

 

(h)                                 Borrower or any Subsidiary shall
(i) commence a voluntary case or other proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a custodian, trustee, receiver, liquidator or other
similar official of it or any substantial part of its property, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.01(h),
(iii) apply for or consent to the appointment of a custodian, trustee, receiver,
liquidation or other similar official for Borrower or any such Subsidiary or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or

 

(i)                                     an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of Borrower or any Subsidiary or its
debts, or any substantial part of its assets,  under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or (ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for Borrower or any Subsidiary or for a substantial part of its
assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

 

40

--------------------------------------------------------------------------------


 

(j)                                     Borrower or any Subsidiary shall become
unable to pay, shall admit in writing its inability to pay, or shall fail to
pay, its debts as they become due; or

 

(k)                                  an ERISA Event shall have occurred that, in
the opinion of the Lender, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to Borrower and
its Subsidiaries in an aggregate amount exceeding $100,000; or

 

(l)                                     any judgment or order for the payment of
money in excess of $100,000 in the aggregate shall be rendered against Borrower
or any Subsidiary, and either (i) such judgment or order is final and
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order, or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 

(m)                               any non-monetary judgment or order shall be
rendered against Borrower or any Subsidiary that could reasonably be expected to
have a Material Adverse Effect, and there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

 

(n)                                 a Change in Control shall occur or exist; or

 

(o)                                 any event which could reasonably be expected
to result in a Material Adverse Effect shall occur and be continuing;

 

then, and in every such event (other than an event described in clause (h) or
(i) of this Section) and at any time thereafter during the continuance of such
event, Lender may, by notice to Borrower, take any or all of the following
actions, at the same or different times:  (i) terminate the Commitments,
whereupon the Commitments shall terminate immediately; (ii) declare the
principal of and any accrued interest on the Loans, and all other Obligations
owing hereunder, to be due and payable, whereupon the same shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by Borrower and (iii) exercise all remedies
provided for in any other Loan Document or as otherwise provided by law; and
that, if an Event of Default specified in either clause (h) or (i) shall occur,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon, and all fees, and all
other Obligations shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by Borrower.

 

ARTICLE IX.

 

MISCELLANEOUS

 

Section 9.01                            Notices.

 

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications to any party herein to
be effective shall be in

 

41

--------------------------------------------------------------------------------


 

writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

 

To Borrower:

 

Great Plains Ethanol, LLC

 

 

c/o Broin and Associates, Inc.

 

 

Attention: Jeffrey S. Broin

 

 

2209 East 57th Street North

 

 

Sioux Falls, SD 57104

 

 

Facsimile No. (605) 965-2203

 

 

 

With a Copy to:

 

James M. Wiederrich, Esq.

 

 

Woods, Fuller, Shultz & Smith P.C.

 

 

300 South Phillips Avenue

 

 

Post Office Box 5027

 

 

Sioux Falls, South Dakota 57117

 

 

Facsimile No. (605) 339-3357

 

 

 

To the Lender:

 

AgCountry Farm Credit Services, FLCA

 

 

Attention: Randolph L. Aberle

 

 

Post Office Box 6020

 

 

1749 38th Street Southwest

 

 

Fargo, North Dakota 58108-6020

 

 

Facsimile No. (701) 282-9618

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to Lender shall not
be effective until actually received by such Person at its address specified in
this Section 9.01.

 

(a)                                  Any agreement of Lender herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of Borrower.  Lender shall be entitled to rely on the authority of
any Person purporting to be a Person authorized by Borrower to give such notice
and Lender shall not have any liability to Borrower or other Person on account
of any action taken or not taken by Lender in reliance upon such telephonic or
facsimile notice.  The obligation of Borrower to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of Lender to receive written confirmation of any telephonic or facsimile
notice or the receipt by Lender of a confirmation which is at variance with the
terms understood by Lender to be contained in any such telephonic or facsimile
notice.

 

Section 9.02                            Waiver; Amendments.

 

(a)                                  No failure or delay by Lender in exercising
any right or power hereunder or any other Loan Document, and no course of
dealing between Borrower and Lender, shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power or

 

42

--------------------------------------------------------------------------------


 

any abandonment or discontinuance of steps to enforce such right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power hereunder or thereunder.  The rights and remedies of Lender
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether Lender may have had notice or knowledge of such Default or
Event of Default at the time.

 

(b)                                 No amendment or waiver of any provision of
this Agreement or the other Loan Documents, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by Borrower and Lender and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

 

Section 9.03                            Expenses; Indemnification.

 

(a)                                  The Borrower shall pay (i) all reasonable,
out-of-pocket costs and expenses of Lender, including the reasonable fees,
charges and disbursements of counsel for Lender and in connection with the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), and (ii) all
reasonable out-of-pocket costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of outside counsel and the allocated
cost of inside counsel) incurred by Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.  Nothing in this
Section 9.03 shall be deemed to obligate Borrower to pay costs of any
Participant in any Loan.

 

(b)                                 The Borrower shall indemnify Lender against,
and hold Lender harmless from, any and all costs, losses, liabilities, claims,
damages and related expenses, including the fees, charges and disbursements of
any counsel for Lender, which may be incurred by or asserted against Lender
arising out of, in connection with or as a result of (i) the execution or
delivery of this Agreement or any other agreement or instrument contemplated
hereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of any of the transactions contemplated hereby,
(ii) any Loan or any actual or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned by Borrower or any Subsidiary or any Environmental Liability
related in any way to Borrower or any Subsidiary or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Lender is a party thereto; provided,  that Borrower
shall not be obligated to indemnify Lender for any of the foregoing arising out
of

 

43

--------------------------------------------------------------------------------


 

Lender’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and nonappealable judgment.

 

(c)                                  The Borrower shall pay, and hold Lender
harmless from and against, any and all present and future stamp, documentary,
and other similar taxes with respect to this Agreement and any other Loan
Documents, any collateral described therein, or any payments due thereunder, and
save Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

 

(d)                                 To the extent permitted by applicable law,
Borrower shall not assert, and Borrower hereby waives, any claim against Lender,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to actual or direct damages) arising out of, in connection
with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or the use
of proceeds thereof.

 

(e)                                  All amounts due under this Section 9.03
shall be payable promptly after written demand therefor.

 

Section 9.04                            Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights hereunder without the prior written consent of Lender (and any
attempted assignment or transfer by Borrower without such consent shall be null
and void).

 

(b)                                 Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it).

 

(c)                                  Lender may at any time, without the consent
of Borrower, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of Lender’s rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided, that (i) Lender ‘s obligations under this Agreement shall remain
unchanged, (ii) Borrower shall continue to deal solely and directly with Lender
in connection with Lender’s rights and obligations under this Agreement and the
other Loan Documents.  Borrower agrees that each Participant shall be entitled
to the benefits of Section 2.13 to the same extent as if it were the Lender
hereunder and had acquired its interest by assignment pursuant to
paragraph (b).  To the extent permitted by law, Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.14 as though it were
the Lender.

 

(d)                                 Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement and
the Notes without complying with this Section; provided, that no such pledge or
assignment shall release Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for Lender as a party hereto.

 

44

--------------------------------------------------------------------------------


 

Section 9.05                            Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                  This Agreement and the other Loan Documents
shall be construed in accordance with and be governed by the law (without giving
effect to the conflict of law principles thereof) of the State of North Dakota.

 

(b)                                 Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the United States District Court of the District of North
Dakota, and of any state court of the State of North Dakota located in Cass
County and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such North Dakota state court or, to
the extent permitted by applicable law, such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against Borrower or its properties in the courts of any jurisdiction.

 

(c)                                  Borrower irrevocably and unconditionally
waives any objection which it may now or hereafter have to the laying of venue
of any such suit, action or proceeding described in paragraph (b) of this
Section and brought in any court referred to in paragraph (b) of this Section.
Each of the parties hereto irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

Section 9.06                            WAIVER OF JURY TRIAL.  EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.07                            Right of Setoff.  In addition to any
rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, Lender shall have the right, at any time or from
time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to Borrowers, any such notice being expressly
waived by Borrower

 

45

--------------------------------------------------------------------------------


 

to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of Borrower
at any time held or other obligations at any time owing by Lender to or for the
credit or the account of Borrower against any and all Obligations held by
Lender, irrespective of whether Lender shall have made demand hereunder and
although such Obligations may be unmatured.  Lenders agree promptly to notify
the Lender and Borrower after any such set-off and any application made by
Lender; provided, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

Section 9.08                            Counterparts; Integration.  This
Agreement may be executed by one or more of the parties to this Agreement on any
number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Agreement, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Lender constitute the entire
agreement among the parties hereto and thereto regarding the subject matters
hereof and thereof and supersede all prior agreements and understandings, oral
or written, regarding such subject matters.

 

Section 9.09                            Survival.  All covenants, agreements,
representations and warranties made by Borrower herein and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by Lender and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.13, 2.14, and 9.03
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, and the
Commitments or the termination of this Agreement or any provision hereof.  All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans.

 

Section 9.10                            Severability.  Any provision of this
Agreement or any other Loan Document held to be illegal, invalid or
unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 9.11                            Confidentiality. Lender agrees to take
normal and reasonable precautions to maintain the confidentiality of any
information designated in writing as confidential and provided to it by Borrower
or any Subsidiary, except that such information may be disclosed (i) to any
Affiliate, participant or advisor of Lender, including without limitation
accountants, legal counsel and other advisors, provided that Lender shall have
taken reasonable steps to assure that such Affiliates, participants, and
advisors will maintain such information in confidence to the same extent
required of Lender hereunder, (ii) to the extent required by applicable laws or

 

46

--------------------------------------------------------------------------------


 

regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority, (iv) to the extent that such
information becomes publicly available other than as a result of a breach of
this Section 9.11, or which becomes available to Lender of any of the foregoing
on a nonconfidential basis from a source other than Borrower, (v) in connection
with the exercise of any remedy hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, and
(vi) subject to provisions substantially similar to this Section 9.11, to any
actual or prospective assignee or Participant, or (vii) with the consent of
Borrower.  Any Person required to maintain the confidentiality of any
information as provided for in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such information as such Person would
accord its own confidential information.

 

Section 9.12                            Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by Lender in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to Lender in respect of other
Loans or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Maximum Rate
to the date of repayment, shall have been received by Lender.

 

Section 9.13                            Termination.  Upon satisfaction of all
of Borrower’s obligations hereunder and the related documents and instruments,
Lender shall (a) mark the Notes “PAID” and return the same to Borrower,
(b) release its security interests and file appropriate documentations of the
same, and (c) redeem the Required Stock.

 

Section 9.14                            Other Agreements.  This Amended and
Restated Credit Agreement supercedes all prior credit agreements.

 

[Signature Page Follows]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

BORROWER:

 

 

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

 

 

By:

 

/s/ Darrin Ihnen

 

 

Name:

Darrin Ihnen

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

AGCOUNTRY FARM CREDIT SERVICES, FLCA

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Randolph L. Aberle

 

 

Name:

Randolph L. Aberle

 

 

Title:

Vice President

 

 

48

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONSTRUCTION NOTE

 

 

$32,500,000

 

Fargo, North Dakota

 

 

June 19, 2002

 

FOR VALUE RECEIVED, the undersigned, Great Plains Ethanol, LLC, a South Dakota
limited liability company (“Borrower”), hereby promises to pay to AgCountry Farm
Credit Services, FLCA (together with any subsequent holder hereof, “Lender”) or
its successors and assigns, at Post Office Box 6020, 1749 38th Street Southwest,
Fargo, North Dakota 58108, (i) on the Maturity Date (as defined in the Credit
Agreement dated as of June 19, 2002 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
between Borrower and Lender, the lesser of the principal sum of Thirty Two
Million Five Hundred Thousand and No/100 Dollars ($32,500,000.00) and the
aggregate unpaid principal amount of the Construction Loans (as defined in the
Credit Agreement) made by Lender to Borrower pursuant to the Credit Agreement,
and (ii) on each date specified in the Credit Agreement prior to the Maturity
Date, the principal amount of the Construction Loans payable to Lender on such
date as specified therein, in lawful money of the United States of America in
immediately available funds, and to pay interest from the date hereof on the
principal amount thereof from time to time outstanding, in like funds, at said
office, at the rate or rates per annum and payable on such dates as provided in
the Credit Agreement. In addition, should legal action or an attorney-at-law be
utilized to collect any amount due hereunder, Borrower further promises to pay
all costs of collection, including the reasonable attorneys’ fees of Lender.

 

Borrower promises to pay Default Interest (as defined in the Credit Agreement),
on demand, on the terms and conditions set forth in the Credit Agreement.

 

All borrowings evidenced by this Construction Loan Note and all payments and
prepayments of the principal hereof and the date thereof shall be recorded by
Lender in its internal records; provided, that the failure of Lender to make
such a notation or any error in such notation shall not affect the obligations
of the Borrowers to make the payments of principal and interest in accordance
with the terms of this Construction Loan Note and the Credit Agreement.

 

This Construction Loan Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.

 

THIS CONSTRUCTION LOAN NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NORTH DAKOTA AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

By:

 

/s/ Darrin Ihnen

 

 

Name:

Darrin Ihnen

 

 

Title:

President

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$8,000,000

 

Fargo, North Dakota

 

 

July 12, 2005

 

FOR VALUE RECEIVED, the undersigned, Great Plains Ethanol, LLC, a South Dakota
limited liability company (“Borrower”), hereby promises to pay to the order of
AgCountry Farm Credit Services, FLCA (together with any subsequent holder
hereof, “Lender”) or its successors and assigns, at Post Office Box 6020, 1749
38th Street Southwest, Fargo, North Dakota 58108 on the Revolving Commitment
Termination Date (as defined in the Amended and Restated Credit Agreement
between Borrower and Lender dated as of July 12, 2005, as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), the lesser of the principal sum of $8,000,000 and the
aggregate unpaid principal amount of all Revolving Loans (as defined in the
Credit Agreement) made by Lender to Borrower pursuant to the Credit Agreement,
in lawful money of the United States of America in immediately available funds,
and to pay interest from the date hereof on the principal amount thereof from
time to time outstanding, in like funds, at said office, at the rate or rates
per annum and payable on such dates as provided in the Credit Agreement.  In
addition, should legal action or an attorney-at-law be utilized to collect any
amount due hereunder, Borrower further promises to pay all costs of collection,
including the reasonable attorneys’ fees of Lender.

 

Borrower promises to pay Default Interest (as defined in the Credit Agreement),
on demand, on the terms and conditions set forth in the Credit Agreement.

 

All borrowings evidenced by this Amended and Restated Revolving Credit Note and
all payments and prepayments of the principal hereof and the date thereof shall
be recorded by Lender in its internal records; provided, that the failure of
Lender to make such a notation or any error in such notation shall not affect
the obligations of Borrower to make the payments of principal and interest in
accordance with the terms of this Amended and Restated Revolving Credit Note and
the Credit Agreement.

 

This Amended and Restated Revolving Credit Note is issued in connection with,
and is entitled to the benefits of, the Credit Agreement which, among other
things, contains provisions for the acceleration of the maturity hereof upon the
happening of certain events, for prepayment of the principal hereof prior to the
maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified.

 

THIS AMENDED AND RESTATED REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NORTH DAKOTA AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

By:

 

/s/ Darrin Ihnen

 

 

Name:

Darrin Ihnen

 

 

Title:

President

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

2005 TERM LOAN NOTE

 

$5,000,000

 

Fargo, North Dakota

 

 

July 12, 2005

 

FOR VALUE RECEIVED, the undersigned, Great Plains Ethanol, LLC, a South Dakota
limited liability company (“Borrower”), hereby promises to pay to the order of
AgCountry Farm Credit Services, FLCA (together with any subsequent holder
hereof, “Lender”) or its successors and assigns, at Post Office Box 6020, 1749
38th Street Southwest, Fargo, North Dakota 58108 on the 2005 Term Loan
Commitment Termination Date (as defined in the Amended and Restated Credit
Agreement between Borrower and Lender dated as of July 12, 2005, as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), the lesser of the principal sum of $5,000,000 and the
aggregate unpaid principal amount of all 2005 Term Loans (as defined in the
Credit Agreement) made by Lender to Borrower pursuant to the Credit Agreement,
in lawful money of the United States of America in immediately available funds,
and to pay interest from the date hereof on the principal amount thereof from
time to time outstanding, in like funds, at said office, at the rate or rates
per annum and payable on such dates as provided in the Credit Agreement.  In
addition, should legal action or an attorney-at-law be utilized to collect any
amount due hereunder, Borrower further promises to pay all costs of collection,
including the reasonable attorneys’ fees of Lender.

 

Borrower promises to pay Default Interest (as defined in the Credit Agreement),
on demand, on the terms and conditions set forth in the Credit Agreement.

 

All borrowings evidenced by this 2005 Term Loan Note and all payments and
prepayments of the principal hereof and the date thereof shall be recorded by
Lender in its internal records; provided, that the failure of Lender to make
such a notation or any error in such notation shall not affect the obligations
of Borrower to make the payments of principal and interest in accordance with
the terms of this 2005 Term Loan Note and the Credit Agreement.

 

This 2005 Term Loan Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

THIS 2005 TERM LOAN NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NORTH DAKOTA AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

By:

 

/s/ Darrin Ihnen

 

 

Name:

Darrin Ihnen

 

 

Title:

President

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT 2.04

 

REVOLVING DRAW REQUEST

 

[Date]

 

AgCountry Farm Credit Services, FLCA

Post Office Box 6020

1749 38th Street Southwest

Fargo, North Dakota 58108

Attention:  David Rupp

 

Dear Sir:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
July       , 2005 (as amended and in effect on the date hereof, the “Credit
Agreement”), between the undersigned, as Borrower, and AgCountry Farm Credit
Services, FLCA as Lender.  Terms defined in the Credit Agreement are used herein
with the same meanings.  This notice constitutes a Revolving Draw Request, and
Borrower hereby requests a Revolving Borrowing under the Credit Agreement, and
in that connection Borrower specifies the following information with respect to
the Revolving Borrowing requested hereby:

 

(A)                              Aggregate principal amount of Revolving
Borrowin (1):                                   

 

(B)                                Date of Revolving Borrowing  (which is a
Business Day):                                                   

 

(C)                                Location and number of Borrower’s account to
which proceeds of Revolving Borrowing are to be
disbursed:                                                                              

 

Borrower hereby represents and warrants that the conditions specified in
Section 3.02 of the Credit Agreement are satisfied.

 

 

Very truly yours,

 

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)                                  Not less than $100,000 and an integral
multiple of $100,000.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.05(c)

 

INTEREST ELECTION

 

[Date]

 

AgCountry Farm Credit Services, FLCA

Post Office Box 6020

1749 38th Street Southwest

Fargo, North Dakota  58108

 

Attention:  David Rupp

 

Dear Sir:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
July      , 2005 (as amended and in effect on the date hereof, the “Credit
Agreement”), between the undersigned, as Borrower,  and AgCountry Farm Credit
Services, FLCA, as Lender.  Terms defined in the Credit Agreement are used
herein with the same meanings.  This notice constitutes an Interest Election
pursuant to Section 2.05 of the Credit Agreement, and Borrower hereby elects the
[Term Variable Rate](1) [Three-Year Adjustable Rate] [Five-Year Adjustable Rate]
[Ten-Year Adjustable Rate] [Fixed Rate] for application to
$                           in principal amount now outstanding under the Term
Loan, and in that connection Borrower specifies the following information with
respect to the amount to be converted or continued as requested hereby:

 

The effective date of election (which is a Business
Day):                                                 

 

 

Very truly yours,

 

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)  The Term Variable Rate may not be applied to the 2005 Term Loan pursuant to
Section 2.06(b) of the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.06(c)

 

2005 TERM LOAN DRAW REQUEST

 

[Date]

 

AgCountry Farm Credit Services, FLCA

Post Office Box 6020

1749 38th Street Southwest

Fargo, North Dakota 58108

 

Attention:  David Rupp

 

Dear Sir:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
July         , 2005 (as amended and in effect on the date hereof, the “Credit
Agreement”), between the undersigned, as Borrower, and AgCountry Farm Credit
Services, FLCA as Lender.  Terms defined in the Credit Agreement are used herein
with the same meanings.  This notice constitutes a 2005 Term Loan Draw Request,
and Borrower hereby requests an advance under the Credit Agreement, and in that
connection Borrower specifies the following information with respect to the
advance requested hereby:

 

(A)                              Aggregate principal amount of Borrowing:

 

(B)                                Date of Borrowing  (which is a Business Day):

 

(C)                                Location and number of Borrower’s account to
which proceeds of Borrowing are to be disbursed:

 

Borrower hereby represents and warrants that the conditions specified in
Section 3.02 of the Credit Agreement are satisfied.

 

 

Very truly yours,

 

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 3.01(b)(vii)

 

FORM OF SECRETARY’S CERTIFICATE

 

Reference is made to the Amended and Restated Credit Agreement dated as of
July 12, 2005 (the “Credit Agreement”), by and between Great Plains Ethanol,
LLC, a South Dakota limited liability company (“Borrower”) and AgCountry Farm
Credit Services, FLCA (“Lender”).  Terms defined in the Credit Agreement are
used herein with the same meanings.  This certificate is being delivered
pursuant to Section 3.01(b)(vii) of the Credit Agreement.

 

I, Steve Sinning, the Secretary of Borrower, DO HEREBY CERTIFY that:

 

(a)           no proceeding have been instituted or are pending or contemplated
with respect to the dissolution, liquidation or sale of all or substantially all
the assets of Borrower or threatening its existence or the forfeiture or any of
its organizational rights;

 

(b)                                 annexed hereto as Exhibit A is a true and
correct copy of the unanimous written consent of the board of managers of
Borrower, which consent is the only consent adopted by the board of managers of
Borrower or any committee thereof relating to the Credit Agreement and the other
Loan Documents to which Borrower is a party and the transactions contemplated
therein and have not been revoked, amended, supplemented or modified and are in
full force and effect on the date hereof; and

 

(c)                                  each of the persons named below is as of
the date hereof a duly elected and qualified officer of Borrower holding the
respective office set forth opposite his or her name and the signature set forth
opposite of each such person is his or her genuine signature:

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

Darrin Ihnen

 

President

 

/s/ Darrin Ihnen

 

 

 

 

 

 

 

Larry Ward

 

Vice-President

 

/s/ Larry Ward

 

 

 

 

 

 

 

Steve Sinning

 

Secretary

 

/s/ Steve Sinning

 

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto signed my name this 12th day of July, 2005.

 

 

 

 

 

 

 

/s/ Steve Sinning

 

 

 

 

 

 

 

Secretary

 

I, Darrin Ihnen, the President of Borrower, do hereby certify that Steve Sinning
has been duly elected, is duly qualified and is the Secretary of Borrower, that
the signature set forth above is his genuine signature and that he has held such
office at all times since April 16, 2003.

 

IN WITNESS WHEREOF, I have hereunto signed my name this 12th day of July, 2005.

 

 

 

 

 

 

 

/s/ Darrin Ihnen

 

 

 

 

 

 

 

President

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

Board of Managers’ Consent

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 3.01(b)(viii)

 

FORM OF OFFICER’S CERTIFICATE

 

Reference is made to the Amended and Restated Credit Agreement dated as of
July 12, 2005 (the “Credit Agreement”), by and between Great Plains Ethanol, LLC
(“Borrower”) and AgCountry Farm Credit Services, FLCA (“Lender”).  Terms defined
in the Credit Agreement are used herein with the same meanings.  This
certificate is being delivered pursuant to Section 3.01(b)(viii) of the Credit
Agreement.

 

I, Darrin Ihnen, the President of Borrower, DO HEREBY CERTIFY that:

 

(a)                                  the representations and warranties of
Borrower set forth in the Loan Documents are true and correct in all material
respects on and as of the date hereof; and

 

(b)           no Default or Event of Default has occurred and is continuing at
the date hereof; and

 

(c)                                  since December 31, 2004, which is the date
of the most recent financial statements described in Section 5.01(a) of the
Credit Agreement, there has been no change which has had or could reasonably be
expected to have a Material Adverse Effect.

 

IN WITNESS WHEREOF, I have hereunto signed my name this 12th day of July, 2005.

 

 

 

 

 

 

 

 

/s/ Darrin Ihnen

 

 

 

 

 

 

 

Darrin Ihnen

 

 

 

 

 

 

 

President

 

1

--------------------------------------------------------------------------------